 

Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

ELEMENT PETROLEUM, LP,

 

a Delaware limited partnership,

 

AS SELLER

 

AND

 

BREITBURN OPERATING L.P.,

 

a Delaware limited partnership

 

AS BUYER

 

 

 



 

Table of Contents

 

    Page       Article I Assets 1       Section 1.01 Agreement to Sell and
Purchase 1 Section 1.02 Assets 1 Section 1.03 Excluded Assets 3       Article II
Purchase Price 4       Section 2.01 Purchase Price 4 Section 2.02 Deposit 4
Section 2.03 Allocated Values 4 Section 2.04 Effective Time 4       Article III
Title Matters 4       Section 3.01 Examination Period 4 Section 3.02 Defensible
Title and Permitted Encumbrances 4 Section 3.03 Title Defect 7 Section 3.04
Notice of Title Defects 7 Section 3.05 Remedies for Title Defects 9 Section 3.06
Seller’s Waiver of Tag-Along Rights 9 Section 3.07 Preferential Rights To
Purchase 10 Section 3.08 Consents to Assignment 10 Section 3.09 Remedies for
Title Benefits 10       Article IV Environmental Matters 11       Section 4.01
Environmental Review 11 Section 4.02 Environmental Definitions 13 Section 4.03
Notice of Environmental Defects 14 Section 4.04 Remedies for Environmental
Defects 14       Article V Representations and Warranties of Seller 15      
Section 5.01 Seller’s Existence 15 Section 5.02 Legal Power 15 Section 5.03
Execution 16 Section 5.04 Brokers 16 Section 5.05 Bankruptcy 16 Section 5.06
Suits 16 Section 5.07 Royalties 16 Section 5.08 Taxes 16 Section 5.09 Contracts
17 Section 5.10 No Conflict or Violation 17 Section 5.11 Consents; Preferential
Rights 18 Section 5.12 Compliance with Laws 18

  

(i)

 

  

Section 5.13 Wells 18 Section 5.14 Proposed Operations or Expenditures 18
Section 5.15 Status of Seller 18 Section 5.16 Suspense Funds 18 Section 5.17
Imbalances 18 Section 5.18 Seller’s Knowledge 18 Section 5.19 Sufficiency 18    
  Article VI Representations and Warranties of Buyer 19       Section 6.01
Buyer’s Existence 19 Section 6.02 Legal Power 19 Section 6.03 Execution 19
Section 6.04 Brokers 19 Section 6.05 Bankruptcy 19 Section 6.06 Suits 19 Section
6.07 Qualifications 20 Section 6.08 Investment 20 Section 6.09 Funds 20      
Article VII Seller’s Conditions to Close 20       Section 7.01 Representations
20 Section 7.02 Performance 20 Section 7.03 Pending Matters 20 Section 7.04
Purchase Price 20 Section 7.05 Title and Environmental 20 Section 7.06 Execution
and Delivery of the Closing Documents 21       Article VIII Buyer’s Conditions
to Close 21       Section 8.01 Representations 21 Section 8.02 Performance 21
Section 8.03 Pending Matters 21 Section 8.04 Execution and Delivery of the
Closing Documents 21 Section 8.05 Title and Environmental 21 Section 8.06 Letter
Regarding Financial Statements 21       Article IX Tax Matters 21       Section
9.01 Transfer Taxes 21 Section 9.02 Asset Taxes 22 Section 9.03 Purchase Price
Allocation 22 Section 9.04 Tax Cooperation 23 Section 9.05 754 Elections 23
Section 9.06 Tax Definitions 23       Article X The Closing 24       Section
10.01 Time and Place of the Closing 24

  

(ii)

 

  

Section 10.02 Adjustments to Purchase Price at the Closing 24 Section 10.03
Closing Statement 25 Section 10.04 Actions of Seller at the Closing 26 Section
10.05 Actions of Buyer at the Closing 27       Article XI Termination 27      
Section 11.01 Right of Termination 27 Section 11.02 Effect of Termination 28
Section 11.03 Termination Remedies 28 Section 11.04 Attorneys’ Fees, Etc. 29    
  Article XII Post Closing Obligations 29       Section 12.01 Gas Imbalances 29
Section 12.02 Final Statement 29 Section 12.03 Financial Statements 30 Section
12.04 Further Cooperation 30       Article XIII Operation of the Assets 30      
Section 13.01 Operations after Effective Time 30 Section 13.02 Limitations on
the Operational Obligations and Liabilities of Seller 31 Section 13.03 No
Liability of Seller 32 Section 13.04 Operation of the Assets After the Closing
32 Section 13.05 Casualty Loss 32 Section 13.06 Operatorship 33 Section 13.07
Records 33 Section 13.08 Administrative Duties and Other Obligations 33      
Article XIV Obligations and Indemnification 33       Section 14.01 Retained
Obligations 33 Section 14.02 Assumed Obligations 34 Section 14.03 Buyer’s
Indemnification 34 Section 14.04 Seller’s Indemnification 35 Section 14.05
Notices and Defense of Indemnified Matters 35 Section 14.06 Exclusive Remedies
35       Article XV Limitations on Representations and Warranties 36      
Section 15.08 Disclaimers of Representations and Warranties 36 Section 15.10
Independent Investigation 37 Section 15.03 Survival 37       Article XVI Dispute
Resolution 37       Section 16.01 General 37 Section 16.02 Senior Management 37
Section 16.03 Dispute by Independent Expert 37 Section 16.04 Limitation on
Arbitration 38

  

(iii)

 

  

Article XVII Miscellaneous 38       Section 17.01 Names 38 Section 17.02
Expenses 38 Section 17.03 Document Retention 39 Section 17.04 Entire Agreement
39 Section 17.05 Waiver 39 Section 17.06 Publicity 39 Section 17.07 Construction
39 Section 17.08 No Third Party Beneficiaries 39 Section 17.09 Assignment 39
Section 17.10 Governing Law 39 Section 17.11 Notices 40 Section 17.12
Severability 40 Section 17.13 Time of the Essence 40 Section 17.14 Counterpart
Execution 41 Section 17.15 Jury Trial Waiver 41 Section 17.16 Financial
Statements 41

  

EXHIBITS AND SCHEDULES

 

Exhibit A – Subject Interests (Listing of Leases)

Exhibit B – Wells and Interests

Exhibit C – Allocated Values

Exhibit D – Assignment and Bill of Sale

 

Schedule 1.02(d) – Well Equipment and Phone Numbers

Schedule 3.02(d)(i) – Permitted Contracts

Schedule 3.07 – Preferential Rights

Schedule 5.06 – Suits

Schedule 5.07 – Royalties in Suspense

Schedule 5.08(b) – Tax Partnerships

Schedule 5.08(c) – Tax Liens

Schedule 5.09 – Material Contracts

Schedule 5.11 – Consents

Schedule 5.12 – Compliance with Laws

Schedule 5.13 – Wells

Schedule 5.14 – Proposed Operations or Expenditures

Schedule 12.01 –Imbalances

 

(iv)

 



 

 

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (this “Agreement”) is made and entered into
this 9th day of May, 2012, by and between Element Petroleum, LP, a Delaware
limited partnership (the “Seller”), and BreitBurn Operating L.P., a Delaware
limited partnership (the “Buyer”). Buyer and Seller are collectively referred to
herein as the “Parties” and are sometimes referred to individually as a “Party.”

 

WITNESSETH:

 

WHEREAS, Seller is willing to sell to Buyer, and Buyer is willing to purchase
from Seller, the Assets (as defined in Section 1.02), all upon the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual benefits derived and to be
derived from this Agreement by each Party, Seller and Buyer hereby agree as
follows:

 

Article I
Assets

 

Section 1.08     Agreement to Sell and Purchase.       Subject to and in
accordance with the terms and conditions of this Agreement, Buyer agrees to
purchase the Assets from Seller, and Seller agrees to sell the Assets to Buyer,
effective as of the Effective Time (as defined in Section 2.04).

 

Section 1.02     Assets.       Subject to Section 1.03, the term “Assets” shall
mean all of Seller’s right, title and interest in and to the following (less and
except the Excluded Assets, as hereinafter defined):

 

(a)the leasehold estates in and to the oil, gas and mineral leases described or
referred to in Exhibit A (the “Leases”) and any overriding royalty interests in
and to the lands covered by the Leases, assignments and other documents of title
described or referred to in Exhibit A, all as more specifically described in
Exhibit A, provided that all of the foregoing are subject to the limitations
described in Exhibit A, (as so limited, collectively, the “Subject Interests,”
or singularly, a “Subject Interest”);

 

(b)all rights incident to the Subject Interests, including, without limitation,
all rights with respect to any pooled, communitized or unitized acreage by
virtue of any Subject Interest being a part thereof, including all Hydrocarbon
(as defined in Subsection (d) of this Section 1.02) production after the
Effective Time attributable to the Subject Interests or any such pool or unit
allocated to any such Subject Interest;

 

(c)all easements, rights-of-way, surface leases, servitudes, permits, licenses,
franchises and other estates or similar rights and privileges directly related
to or used solely in connection with the Subject Interests (the “Easements”),
including, without limitation, the Easements described or referred to in
Exhibit A;

 

1

 

 

(d)all personal property, equipment, fixtures, inventory and improvements
located on or used in connection with the Subject Interests and the Easements or
with the production, treatment, sale, or disposal of oil, gas or other
hydrocarbons (collectively, “Hydrocarbons”), byproducts or waste produced
therefrom or attributable thereto, including, without limitation, all wells
located on the lands covered by the Subject Interests or on lands with which the
Subject Interests may have been pooled, communitized or unitized (whether
producing, shut in or abandoned, and whether for production, injection or
disposal), including, without limitation, the wells described in Exhibit B (the
“Wells”), the well locations on Exhibit C, wellhead equipment, pumps, pumping
units, flowlines, gathering systems, piping, tanks, buildings, treatment
facilities, injection facilities, disposal facilities, compression facilities,
and other materials, supplies, equipment, facilities and machinery, including
(i) the central or individual batteries, (ii) the remote tanks, (iii) the
pump-off controllers, (iv) radios to transmit pump-off controller and tank
information located on or about the Wells and (v) cellular modems, accounts and
associated phone numbers specifically installed for electronic alarms (the
foregoing (i) through (v) as shown on Schedule 1.02(d)) (collectively, “Personal
Property”);

 

(e)to the extent assignable (provided that Seller shall use commercially
reasonable efforts to obtain consent to assignment to Buyer), all contracts,
agreements and other arrangements that directly relate to the Subject Interests,
the Leases, the Personal Property or the Easements, insofar only as applicable
thereto, including, without limitation, production sales contracts, farmout
agreements, operating agreements, service agreements, wireless contracts and
similar arrangements, excluding the Leases (collectively, the “Contracts”);

 

(f)all books, records, files, muniments of title, reports and similar documents
and materials, including, without limitation, lease records, well records, and
division order records, well files, title records (including abstracts of title,
title opinions and memoranda, and title curative documents related to the
Assets), contracts and contract files, and correspondence that relate to the
foregoing interests in the possession of, and maintained by, Seller
(collectively, the “Records”);

 

(g)all geological and geophysical data relating to the Subject Interests, other
than such data which cannot be transferred without the consent of (provided that
Seller shall use commercially reasonable efforts to obtain such consent) or
payment to any Third Party (unless paid by Buyer). For purposes of this
Agreement, “Third Party” means any person or entity, governmental or otherwise,
other than Seller or Buyer, and their respective affiliates; the term includes,
but is not limited to, working interest owners, royalty owners, lease operators,
landowners, service contractors and governmental agencies; and

 

2

 

 

(h)any other property (whether personal or real, tangible or intangible),
including, but not limited to, easements, rights-of-way, permits, surface
leases, servitudes, licenses, contracts, equipment, inventory and improvements
currently owned or held by, or granted in favor of, Seller necessary for the
development or operation of the Fred Philips 19-1 Well and the Leases applicable
thereto as described on attached Exhibit A as conducted by Seller on the
Effective Time.

 

Section 1.03    Excluded Assets.    Notwithstanding the foregoing, the Assets
shall not include, and there are excepted, reserved and excluded from the sale
contemplated hereby (the following, collectively, the “Excluded Assets”): (a)
all trade credits and refunds (other than those relating to Taxes, which are
governed by (e) below) and all accounts, instruments and general intangibles (as
such terms are defined in the Texas Uniform Commercial Code), attributable to
the Assets with respect to any period of time prior to the Effective Time,
except to the extent relating to pre-Effective Time obligations or liabilities
assumed by Buyer under this Agreement; (b) all claims and causes of action of
Seller arising from acts, omissions or events occurring prior to the Effective
Time, except to the extent relating to pre-Effective Time obligations or
liabilities assumed by Buyer under this Agreement; (c) all rights and interests
of Seller (i) under any policy or agreement of insurance or indemnity, (ii)
under any bond or deposit or (iii) to any insurance or condemnation proceeds or
awards arising, in each case, from acts, omissions or events, or damage to or
destruction of property, occurring prior to the Effective Time; (d) all
Hydrocarbons produced from or attributable to the Subject Interests with respect
to all periods prior to the Effective Time, together with all proceeds from the
sale of such Hydrocarbons; (e) all claims of Seller for refunds of or loss carry
forwards with respect to any Taxes, and refunds for amounts paid in connection
with the Assets, attributable to any period prior to the Effective Time; (f) all
amounts due or payable to Seller as adjustments to insurance premiums related to
the Assets with respect to any period prior to the Effective Time; (g) all
proceeds, income or revenues (and any security or other deposits made)
attributable to the Assets for any period prior to the Effective Time; (h) all
data and other information that cannot be disclosed or assigned to Buyer without
the consent of or payment to any Third Party (the “Third Party Confidential
Data”); provided that, prior to the Closing (as defined in Section 10.01),
Seller shall use its reasonable efforts to obtain waivers or consents from such
Third Parties to the transfer or use of the Third Party Confidential Data to or
by Buyer, provided that Buyer pays any fees or other sums of Third Parties
requisite to such transfer; (i) all vehicles, vessels, trailers, software,
computers and associated peripherals and all radio, telephone and other
communications equipment, except for any such items shown on attached Schedule
1.02(d) and/or physically attached to a Well or located on a Lease; (j) any
Contracts with respect to which consent to assignment is required but has not
been obtained; and (k) any rights and obligations under Contracts, insofar as
inapplicable to the Subject Interests, the Leases, the Personal Property or the
Easements.

 

3

 

 

Article II
Purchase Price

 

Section 2.01    Purchase Price.    The total consideration for the purchase,
sale and conveyance of the Assets to Buyer is Buyer’s payment to Seller of the
sum of ONE HUNDRED FORTY-FIVE MILLION FOUR HUNDRED EIGHTY-FIVE THOUSAND NINE
HUNDRED SIXTY-EIGHT DOLLARS ($145,485,968) (the “Purchase Price”), as allocated
and as adjusted in accordance with the provisions of this Agreement. The
adjusted Purchase Price shall be paid to Seller at the Closing by means of a
completed federal funds transfer to an account designated in writing by Seller.

 

Section 2.02    Deposit.     Concurrently with the execution of this Agreement
by Buyer and Seller, Buyer shall deliver to Seller a performance guarantee
deposit in the amount of ten percent (10%) of the unadjusted Purchase Price (the
“Deposit”). The Deposit shall be paid by Buyer to Seller by means of a completed
federal funds transfer to the account of Seller, Account No. 0030020710, at
Amegy Bank, N.A., ABA Routing Number 113011258.

 

Section 2.03    Allocated Values.   Buyer and Seller have agreed on the
allocation of values among the Assets as set forth in Exhibit C attached hereto
(the “Allocated Values”).  Seller and Buyer agree that the Allocated Values
shall be used for federal income tax purposes, for computation of any
adjustments paid pursuant to the provisions of Article III and Article IV, and
for all other purposes incident to this Agreement.

 

Section 2.04    Effective Time.    If the transactions contemplated hereby are
consummated in accordance with the terms and provisions hereof, the ownership of
the Assets shall be transferred from Seller to Buyer on the Closing Date, but
effective as of 7:00 a.m. local time where the Assets are located on March 1,
2012 (the “Effective Time”).

 

Article III
Title Matters

 

Section 3.01    Examination Period.   Following the execution date of this
Agreement until 5:00 p.m., local time in Midland, Texas on June 18, 2012 (the
“Examination Period”), Seller shall permit Buyer and/or its representatives
(including Buyer’s Environmental Consultant) to examine, at all reasonable
times, in Seller’s offices, all abstracts of title, title opinions, title files,
ownership maps, lease files, contract files, assignments, division orders,
operating and accounting records and agreements pertaining to the Assets insofar
as same may now be in existence and in the possession of Seller, subject to such
restrictions on disclosure as may exist under confidentiality agreements or
other agreements binding on Seller or such data.

 

Section 3.02    Defensible Title and Permitted Encumbrances.    For purposes of
this Agreement, the term “Defensible Title” means, with respect to a given
Asset, such ownership by Seller in such Asset during the productive life of that
Asset, that, subject to and except for the Permitted Encumbrances (as defined in
Subsection (d) of this Section 3.02):

 

(a)entitles Seller to receive not less than the percentage set forth in
Exhibit B as Seller’s “Net Revenue Interest” of all Hydrocarbons produced, saved
and marketed from each Well or unit as set forth in Exhibit B, all without
reduction, suspension or termination of such interest throughout the productive
life of such Well except as specifically set forth in Exhibit B;

 

4

 

 

(b)obligates Seller to bear not greater than the percentage set forth in
Exhibit B as Seller’s “Working Interest” of the costs and expenses relating to
the maintenance, development and operation of each Well or unit as set forth in
Exhibit B, all without increase (unless accompanied by a corresponding increase
in Seller’s Net Revenue Interest) throughout the productive life of such Well
except as specifically set forth in Exhibit B;

 

(c)is free and clear of all liens, encumbrances and defects in title.

 

(d)The term “Permitted Encumbrances” shall mean any of the following matters to
the extent the same are valid and subsisting and affect the Assets:

 

(i)The contracts listed on Schedule 3.02(d)(i);

 

(ii)any (A) undetermined or inchoate liens or charges constituting or securing
the payment of expenses that were incurred incidental to the maintenance,
development, production or operation of the Assets or for the purpose of
developing, producing or processing Hydrocarbons therefrom or therein and (B)
materialman’s, mechanics’, repairman’s, employees’, contractors’, operators’
liens under joint operating agreements or other similar liens or charges for
liquidated amounts arising in the ordinary course of business which Seller has
agreed to pay pursuant to the terms thereof and that are not yet due and payable
or are being contested in good faith in the ordinary course of business;

 

(iii)any liens for Taxes not yet delinquent or, if delinquent, that are being
contested in good faith in the ordinary course of business and which Seller has
agreed to pay pursuant to the terms hereof;

 

(iv)the terms, conditions, restrictions, exceptions, reservations, limitations
and other matters contained in (including any liens or security interests
created by law or reserved in oil and gas leases for royalty, bonus or rental,
or created to secure compliance with the terms of) the Leases and any other
recorded agreements, instruments and documents that create or reserve to Seller
its interest in the Assets, to the extent the same do not reduce the Net Revenue
Interests of Seller below those set forth in Exhibit B or increase the Working
Interests of Seller above those set forth in Exhibit B without a corresponding
increase in the Net Revenue Interest;

 

(v)any obligations or duties affecting the Assets to any municipality or public
authority with respect to any franchise, grant, license or permit and all
applicable laws, rules, regulations and orders of any Governmental Authority (as
defined in Section 4.02(b));

 

5

 

 

(vi)any (A) easements, rights-of-way, servitudes, permits, surface leases and
other rights in respect of surface operations, pipelines, grazing, hunting,
lodging, canals, ditches, reservoirs or the like and (B) easements for streets,
alleys, highways, pipelines, telephone lines, power lines, railways and other
similar rights-of-way on, over or in respect of property owned or leased by
Seller or over which Seller owns rights-of-way, easements, permits or licenses,
to the extent that same do not materially interfere with the ownership of, or
oil and gas operations to be conducted on, the Assets;

 

(vii)all lessors’ royalties, overriding royalties, net profits interests,
carried interests, production payments, reversionary interests and other burdens
on or deductions from the proceeds of production created or in existence as of
the Effective Time, whether recorded or unrecorded, provided that such matters
do not operate to reduce the Net Revenue Interests of Seller below those set
forth in Exhibit B or increase the Working Interests of Seller above those set
forth in Exhibit B without a corresponding increase in the Net Revenue
Interests;

 

(viii)preferential rights to purchase or similar agreements with respect to
which (A) waivers or consents are obtained from the appropriate parties for the
transaction contemplated hereby or (B) required notices have been given for the
transaction contemplated hereby to the holders of such rights and the
appropriate period for asserting such rights has expired without an exercise of
such rights;

 

(ix)required Third Party consents to assignments or similar agreements with
respect to which (A) waivers or consents are obtained from the appropriate
parties for the transaction contemplated hereby, (B) required notices have been
given for the transaction contemplated hereby to the holders of such rights and
the appropriate period for asserting such rights has expired without an exercise
of such rights, or (C) failure to obtain the same does not (i) expressly render
the transfer of the applicable Assets void or voidable, (ii) result in lease
termination, or (iii) result in liquidated damages.

 

(x)all rights to consent by, required notices to, filings with, or other actions
by Governmental Authorities in connection with the sale or conveyance of oil and
gas leases or interests therein that are customarily obtained subsequent to such
sale or conveyance;

 

(xi)division orders to the extent the same do not reduce the Net Revenue
Interests of Seller below those set forth in Exhibit B or increase the Working
Interests of Seller above those set forth in Exhibit B without a corresponding
increase in the Net Revenue Interest;

 

6

 

 

(xii)rights reserved to or vested in any Governmental Authority to control or
regulate any of the Assets and the applicable laws, rules, and regulations of
such Governmental Authorities;

 

(xiii)any liens of record to be released by Seller at the Closing;

 

(xiv)all defects and irregularities affecting the Assets which in the aggregate
(A) do not operate to (1) reduce the Net Revenue Interest of Seller, (2)
increase the proportionate share of costs and expenses of leasehold operations
attributable to or to be borne by the Working Interests of Seller, (3) otherwise
interfere materially with the operation, value or use of the Assets or (4) that
would not be considered material when applying general industry standards or (B)
operate to increase the proportionate share of costs and expenses of leasehold
operations attributable to or to be borne by the Working Interest of Seller, so
long as there is a proportionate increase in Seller’s Net Revenue Interest.

 

Section 3.03    Title Defect.    The term “Title Defect,” as used in this
Agreement, shall mean: (a) any encumbrance, encroachment, irregularity, defect
in or objection to Seller’s ownership of any Asset (expressly excluding
Permitted Encumbrances) that causes Seller not to have Defensible Title to such
Asset or (b) any default by Seller under a lease, farmout agreement or other
contract or agreement that would (i) have a material adverse affect on the
operation, value or use of such Asset, (ii) prevent Seller from receiving the
proceeds of production attributable to Seller’s interest therein or (iii) result
in cancellation of Seller’s interest therein.

 

Section 3.04     Notice of Title Defects.

 

(a)If Buyer discovers any Title Defect affecting any Asset, Buyer shall notify
Seller as promptly as possible, but no later than the expiration of the
Examination Period of such alleged Title Defect. To be effective, such notice
must (i) be in writing, (ii) be received by Seller by 5:00 p.m. Central Standard
Time on the expiration date of the Examination Period and (iii) describe the
Title Defect in reasonable detail, to the extent then reasonably known by Buyer
(including the estimated value of such Title Defect as determined by Buyer). Any
matters that may otherwise constitute Title Defects, but of which Seller has not
been notified by Buyer in accordance with the foregoing, shall be deemed to have
been waived by Buyer for all purposes and shall constitute Permitted
Encumbrances.

 

7

 

 

(b)Upon the receipt of such effective notice from Buyer, Seller, at Seller’s
option, shall (i) subject to Section 3.05(a), attempt to cure such Title Defect
at any time prior to the Closing or (ii) exclude the affected Asset from the
sale and reduce the Purchase Price by the Allocated Value of such affected Asset
as set forth on Exhibit C.

 

(c)The value attributable to each Title Defect (the “Title Defect Value”) that
is asserted by Buyer in the Title Defect notices shall be determined based upon
the criteria set forth below:

 

(i)If the Title Defect is a lien upon any Asset, the Title Defect Value is the
amount reasonably expected to be necessary to be paid to remove the lien from
the affected Asset.

 

(ii)If the Title Defect asserted is that the Net Revenue Interest attributable
to any Well or unit or Well location is less than that stated in Exhibit C or
the Working Interest attributable to any Well or unit or Well location is
greater than that stated in Exhibit C, then the Title Defect Value shall take
into account the relative change in the interest from Exhibit C and the
appropriate Allocated Value attributed to such Asset.

 

(iii)If the Title Defect represents an obligation, encumbrance, burden or charge
upon the affected Asset (including any increase in Working Interest for which
there is not a proportionate increase in Net Revenue Interest) for which the
economic detriment to Buyer is unliquidated, the amount of the Title Defect
Value shall be determined by taking into account the Allocated Value of the
affected Asset, the portion of the Asset affected by the Title Defect, the legal
effect of the Title Defect, the potential discounted economic effect of the
Title Defect over the life of the affected Asset.

 

(iv)If a Title Defect is not in effect or does not adversely affect an Asset
throughout the entire productive life of such Asset, such fact shall be taken
into account in determining the Title Defect Value.

 

(v)The Title Defect Value shall be determined without duplication of any costs
or losses included in another Title Defect Value hereunder.

 

(vi)Notwithstanding anything herein to the contrary, in no event shall a Title
Defect Value exceed the Allocated Value of the Wells, units or other Assets
affected thereby.

 

(vii)Such other factors as are reasonably necessary to make a proper evaluation.

 

8

 

 

Section 3.05      Remedies for Title Defects.

 

(a)With respect to each Title Defect that Seller does not cure on or before the
Closing, except as otherwise provided in this Section 3.05, the Purchase Price
shall be reduced by an amount equal to the Title Defect Value agreed upon in
writing by Buyer and Seller or, if Buyer agrees, Seller shall indemnify Buyer
pursuant to Section 14.04 against all costs which Buyer may incur in connection
with such Title Defect. If any Title Defect is in the nature of an unobtained
consent to assignment or other restriction on assignability, the provisions of
Section 3.08 shall apply.

 

(b)Except for those affected Assets which Seller elects to exclude from this
transaction pursuant to Section 3.04(b)(ii), if on or before Closing the Parties
have not agreed upon the validity of any asserted Title Defect or have not
agreed on the Title Defect Value attributable thereto, either Party shall have
the right to elect to have the validity of such Title Defect and/or such Title
Defect Value determined by an Independent Expert pursuant to Section 16.03;
provided that if the validity of any asserted Title Defect, or the Title Defect
Value attributable thereto, is not determined before Closing, the affected Asset
shall be excluded from the sale and the Purchase Price shall be reduced by the
Allocated Value of such affected Asset as set forth on Exhibit C. Upon
resolution of such dispute, the Allocated Value of that Asset less the Title
Defect Value, if any, found to be attributable to such Title Defect shall,
subject to this Section 3.05, be paid by Buyer to Seller and the Asset conveyed
to Buyer, if that is part of the mutually agreed settlement.

 

(c)Notwithstanding anything to the contrary in this Agreement, (i) if the value
of a given individual Title Defect (or individual Title Benefit (as defined in
Section 3.09(a)) does not exceed $50,000 then no adjustment to the Purchase
Price shall be made for such Title Defect (or Title Benefit), (ii) if the
aggregate adjustment to the Purchase Price determined in accordance with this
Agreement for Title Defects and Environmental Defects (as hereinafter defined)
does not exceed three percent (3%) of the Purchase Price prior to any
adjustments thereto, then no adjustment of the Purchase Price shall be made
therefor and (iii) if the aggregate adjustment to the Purchase Price determined
in accordance with this Agreement for Title Defects and Environmental Defects
does exceed three percent (3%) of the Purchase Price prior to any adjustments
thereto, then the Purchase Price shall only be adjusted by the amount of such
excess.

 

Section 3.06     Seller’s Waiver of Tag-Along Rights.    Seller hereby expressly
and permanently (i) waives its right to “tag along” under Section 7 of that
certain Participation Agreement dated as of April 1, 2009, by and between
Seller, CrownRock, L.P. and CrownQuest Operating, L.P. (the “PA”) with respect
to the sale by CrownRock, L.P. of its interest in the Assets and all other
assets (as defined in the Crown PSA (as hereinafter defined), herein the “Crown
Assets”) pursuant to that certain Purchase and Sale Agreement between Buyer and
CrownRock, L.P., dated as of the date hereof (the “Crown PSA”), (ii) from and
after the Effective Time, agrees that the “tag along” under Section 7 of the PA
shall not apply to the sale of any or all of the Assets or the Crown Assets by
Buyer or any of its successors, transferees or assigns and (iii) consents to the
sale by CrownRock, L.P. of its interests in the Assets and the Crown Assets,
notwithstanding the “maintenance of uniform interest” or similar provisions in
any joint operating agreement to which any of the Assets or the Crown Assets are
subject.

 

9

 

 

Section 3.07     Preferential Rights To Purchase.    Schedule 3.07 lists all
agreements containing a preferential right to purchase (the “Preference
Rights”).

 

Section 3.08    Consents to Assignment.    Seller shall use all reasonable
efforts to obtain all necessary consents set forth on Schedule 5.11 from Third
Parties to assign the Assets prior to the Closing (other than governmental
approvals that are customarily obtained after the Closing) and Buyer shall use
reasonable efforts to assist Seller with such efforts. If prior to the Closing,
Seller fails to obtain a consent to assign that would invalidate the conveyance
of the Asset affected by the consent to assign to Buyer or materially affect the
value or use of the Asset, then Seller shall retain the affected Asset and the
Purchase Price shall be reduced by the Allocated Value of the affected Asset. If
such consent has been obtained as of the Final Settlement Date, then Seller
shall convey the affected Asset to Buyer effective as of the Effective Time,
subject to the same terms and conditions set forth in this Agreement, and Buyer
shall pay Seller the Allocated Value of the affected Asset, in accordance with
the terms and conditions of this Agreement. If such consent has not been
obtained as of the Final Settlement Date, the affected Asset shall be excluded
from the sale and the Purchase Price shall be deemed to be reduced by an amount
equal to the Allocated Value of the affected Asset. For purposes of the
foregoing, consent requirements that do not expressly (i) render transfer of the
applicable Assets to Buyer void or voidable if such consent is not obtained (ii)
result in lease termination, or (iii) result in liquidated damages or otherwise
materially affect the value or the use of the Asset, shall not be objectionable
by Buyer and any such Assets shall be conveyed and paid for at Closing without
regard to whether or not consents thereto are obtained. Buyer shall reasonably
cooperate with Seller in obtaining any required consent including providing
assurances of reasonable financial conditions, but Buyer shall not be required
to expend funds or make any other type of financial commitments as a condition
of obtaining such consent.

 

10

 

 

Section 3.09     Remedies for Title Benefits.

 

(a)If either Party discovers any Title Benefit during the Examination Period
affecting the Assets, it shall promptly notify the other Party in writing
thereof on or before the expiration of the Examination Period. Subject to
Section 3.05, Seller shall be entitled to an upward adjustment to the Purchase
Price pursuant to Section 10.02(a)(iv) with respect to all Title Benefits in
excess of $50,000 in an amount mutually agreed upon by the Parties; provided,
that notwithstanding anything in this Agreement to the contrary (i) if the
aggregate adjustment to the Purchase Price for Title Benefits determined in
accordance with this Agreement does not exceed three percent (3%) of the
Purchase Price prior to any adjustments thereto, then no adjustment of the
Purchase Price shall be made therefor and (ii) if the aggregate adjustment to
the Purchase Price for Title Benefits determined in accordance with this
Agreement does exceed three percent (3%) of the Purchase Price prior to any
adjustments thereto, then the Purchase Price shall only be adjusted by the
amount of such excess. For purposes of this Agreement, the term “Title Benefit”
shall mean Seller’s interest in any Subject Interest that is greater than or in
addition to that set forth in Exhibit B (including, without limitation, a Net
Revenue Interest that is greater than that set forth in Exhibit B) or Seller’s
Working Interest in any Subject Interest that is less than the Working Interest
set forth in Exhibit B (without a corresponding decrease in the Net Revenue
Interest). Any matters that may otherwise constitute Title Benefits, but of
which Buyer has not been specifically notified by Seller in accordance with the
foregoing, shall be deemed to have been waived by Seller for all purposes.

 

(b)If, with respect to a Title Benefit, the Parties are not deemed to have
agreed on the amount of the upward Purchase Price Adjustment or have not
otherwise agreed on such amount prior to the Closing Date, Seller or Buyer shall
have the right to elect to have such Purchase Price Adjustment determined by an
Independent Expert pursuant to Section 16.03. If the amount of such adjustment
is not determined pursuant to this Agreement by the Closing, the undisputed
portion of the Purchase Price with respect to the Asset affected by such Title
Benefit shall be paid by Buyer at the Closing and, subject to Section 3.05, upon
determination of the amount of such adjustment, any unpaid portion thereof shall
be paid by Buyer to Seller.

 

11

 

 

Article IV
Environmental Matters

 

Section 4.01     Environmental Review.

 

(a)Buyer shall have the right to conduct or cause a consultant (“Buyer’s
Environmental Consultant”) to conduct an environmental review of the Assets and
Seller’s records pertaining to the Assets (as set forth in Section 3.01) prior
to the expiration of the Examination Period (“Buyer’s Environmental Review”).
The cost and expense of Buyer’s Environmental Review, if any, shall be borne
solely by Buyer. The scope of work comprising Buyer’s Environmental Review shall
not include any intrusive test or procedure without the prior written consent of
Seller. Buyer shall (and shall cause Buyer’s Environmental Consultant to): (i)
consult with Seller before conducting any work comprising Buyer’s Environmental
Review, (ii) perform all such work in a safe and workmanlike manner and so as to
not unreasonably interfere with Seller’s operations and (iii) comply with all
applicable laws, rules, and regulations. Buyer shall be solely responsible for
obtaining any Third Party consents that are required in order to perform any
work comprising Buyer’s Environmental Review, and Buyer shall consult with
Seller prior to requesting each such Third Party consent; provided that Seller
shall reasonably assist Buyer (or Buyer’s Environmental Consultant) in obtaining
any Third Party consents. Seller shall have the right to have a representative
or representatives accompany Buyer and Buyer’s Environmental Consultant at all
times during Buyer’s Environmental Review. With respect to any samples taken in
connection with Buyer’s Environmental Review, Buyer shall take split samples,
providing one of each such sample, properly labeled and identified, to Seller.
The Parties shall execute a “common undertaking” letter regarding the
confidentiality for the Environmental Review where appropriate. Buyer hereby
agrees to release, defend, indemnify and hold harmless Seller from and against
all claims, losses, damages, costs, expenses, causes of action and judgments of
any kind or character (including those resulting from Seller’s sole, joint,
COMPARATIVE or concurrent negligence or strict liability) to the extent arising
out of Buyer’s Environmental Review. Buyer hereby covenants and agrees that it
will have at least $2,000,000 of general liability insurance to cover its
indemnification hereunder prior to the commencement of the Environmental Review.

 

(b)Unless otherwise required by applicable law, Buyer shall (and shall cause
Buyer’s Environmental Consultant to) treat confidentially any matters revealed
by Buyer’s Environmental Review and any reports or data generated from such
review (the “Environmental Information”), and Buyer shall not (and shall cause
Buyer’s Environmental Consultant to not) disclose any Environmental Information
to any Governmental Authority or other Third Party without the prior written
consent of Seller unless otherwise required by law. Unless otherwise required by
law, prior to the Closing, Buyer may use the Environmental Information only in
connection with the transactions contemplated by this Agreement. If Buyer,
Buyer’s Environmental Consultant, or any Third Party to whom Buyer has provided
any Environmental Information become legally compelled to disclose any of the
Environmental Information, Buyer shall, as soon as reasonably practicable,
provide Seller with good faith notice prior to any such disclosure so as to
allow Seller to attempt to file any protective order, or seek any other remedy,
as it deems appropriate under the circumstances. If this Agreement is terminated
prior to the Closing, Buyer shall deliver the Environmental Information to
Seller, which Environmental Information shall become the sole property of
Seller. Buyer shall provide two (2) copies of the Environmental Information to
Seller without charge.

 

(c)Buyer acknowledges that the Assets have been used for exploration,
development, and production of oil and gas and that there may be petroleum,
produced water, wastes, or other substances or materials located in, on or under
or associated with the Assets. Equipment and sites included in the Assets may
contain asbestos, hazardous substances, or naturally occurring radioactive
material (“NORM”). NORM may affix or attach itself to the inside of wells,
materials, and equipment as scale, or in other forms. The wells, materials, and
equipment located on the Assets may contain NORM and other wastes or hazardous
substances. NORM containing material and/or other wastes or hazardous substances
may have come in contact with various environmental media, including without
limitation, water, soils or sediment. Special procedures may be required for the
assessment, remediation, removal, transportation, or disposal of environmental
media, wastes, asbestos, hazardous substances and NORM from the Assets.

 

12

 

 

Section 4.02     Environmental Definitions.

 

(a)Environmental Defects. For purposes of this Agreement, the term
“Environmental Defect” shall mean, with respect to any given Asset, any
environmental condition that (i) constitutes, pursuant to Environmental Laws (as
hereinafter defined) in effect as of the date of this Agreement in the
jurisdiction in which such Asset is located, violation of such Environmental
Laws or environmental permits, (ii) would reasonably be expected to constitute a
violation of such Environmental Laws or environmental permits if investigated by
a Governmental Authority (as hereinafter defined), regardless of whether Seller
has been so notified or investigated by a Governmental Authority or (iii) would
require remediation under such Environmental Laws (other than any plugging and
abandonment and associated surface restoration obligations under any applicable
Environmental Laws, except for any of the foregoing covered by clauses (i) or
(ii)).

 

(b)Governmental Authority. For purposes of this Agreement, the term
“Governmental Authority” shall mean, as to any given Asset, the United States
and the state, county, parish, city and political subdivisions in which such
Asset is located and that exercises jurisdiction over such Asset, and any
agency, department, board or other instrumentality thereof that exercises
jurisdiction over such Asset.

 

(c)Environmental Laws. For purposes of this Agreement, the term “Environmental
Laws” shall mean all laws, statutes, ordinances, court decisions, rules and
regulations of any Governmental Authority pertaining to health or the
environment as may be interpreted by applicable court decisions or
administrative orders, including, without limitation, the Clean Air Act, as
amended, the Comprehensive Environmental Response, Compensation and Liability
Act, as amended (“CERCLA”), the Federal Water Pollution Control Act, as amended,
the Occupational Safety and Health Act, as amended, the Resources Conservation
and Recovery Act, as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendment and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and comparable state and local laws.

 

13

 

 

(d)Environmental Defect Value. For purposes of this Agreement, the term
“Environmental Defect Value” shall mean, with respect to any Environmental
Defect, the value, as of the Closing Date, of the estimated costs and expenses
to correct such Environmental Defect in the most cost-effective manner
reasonably available, consistent with Environmental Laws, taking into account
that non-permanent remedies (such as mechanisms to contain or stabilize
hazardous materials, including monitoring site conditions, natural attenuation,
risk-based corrective action, institutional controls or other appropriate
restrictions on the use of property, caps, dikes, encapsulation, leachate
collection systems, etc.) may be the most cost-effective manner reasonably
available.

 

Section 4.03     Notice of Environmental Defects.

 

(a)If Buyer discovers any Environmental Defect affecting the Assets, Buyer shall
notify Seller prior to the expiration of the Examination Period of such alleged
Environmental Defect. To be effective, such notice must: (i) be in writing; (ii)
be received by Seller prior to the expiration of the Examination Period and
(iii) describe the Environmental Defect in reasonable detail, to the extent
reasonably known by Buyer (including the estimated value of such Environmental
Defect as determined by Buyer).

 

(b)Except for the matters described in Section 14.01(f) and Section 14.04(a) as
it relates solely to Section 5.13, any matters that may otherwise constitute
Environmental Defects, but of which Seller has not been notified by Buyer in
accordance with the foregoing, together with any environmental matter that does
not constitute an Environmental Defect, shall be deemed to have been waived by
Buyer for all purposes and constitute an Assumed Obligation (as defined in
Section 14.02). Upon the receipt of such effective notice from Buyer, Seller, at
Seller’s option, shall (i) cure such Environmental Defect at any time prior to
the Closing or (ii) exclude the affected Asset from the sale and reduce the
Purchase Price by the Allocated Value of such affected Asset as set forth on
Exhibit C, or (iii) may, with Buyer’s agreement, take any remedial action with
respect to the alleged Environmental Defect and indemnify Buyer pursuant to
Section 14.04 against all costs which Buyer may incur in connection with same.

 

Section 4.04     Remedies for Environmental Defects.

 

(a)If any Environmental Defect described in a notice delivered in accordance
with Section 4.03 is not cured on or before the Closing, and Seller has not
elected to exclude the affected Assets from this sale or Buyer and Seller have
not agreed for Seller to indemnify Buyer for the Environmental Defect, then the
Purchase Price shall be reduced by the Environmental Defect Value of such
Environmental Defect as agreed by the Parties.

 

14

 

 

(b)If Buyer and Seller have not agreed as to the validity of any asserted
Environmental Defect, or if the Parties have not agreed on the Environmental
Defect Value therefor, and if Seller shall not have elected to exclude the
affected Assets from this sale pursuant to Section 4.03(b)(ii), then either
Party shall have the right to elect to have the validity of the asserted
Environmental Defect, and/or the Environmental Defect Value for such
Environmental Defect, determined by an Independent Expert pursuant to Section
16.03. If the validity of any such asserted Environmental Defect or the amount
of any such Environmental Defect Value is not determined by the Closing, the
Asset affected by such disputed Environmental Defect shall be excluded from the
Closing and the Purchase Price paid at the Closing shall be reduced by the
Allocated Value of that Asset. Upon resolution of such dispute, the Allocated
Value of that Asset less the Environmental Defect Value, if any, found to be
attributable to such Environmental Defect shall, subject to this Section 4.04,
be paid by Buyer to Seller and the Asset conveyed to Buyer, if that is part of
the mutually agreed settlement. Notwithstanding the foregoing, either Buyer or
Seller shall have the right to exclude an Asset from the sale if the
Environmental Defect Value exceeds the Allocated Value of the Asset(s) affected
thereby.

 

(c)Notwithstanding anything to the contrary in this Agreement, (i) if the
Environmental Defect Value for a given individual Environmental Defect does not
exceed $50,000, then no adjustment to the Purchase Price shall be made for such
Environmental Defect; (ii) if the aggregate adjustment to the Purchase Price
determined in accordance with this Agreement for Title Defects and Environmental
Defects does not exceed three percent (3%) of the Purchase Price prior to any
adjustments thereto, then no adjustment of the Purchase Price shall be made
therefore and (iii) if the aggregate adjustment to the Purchase Price determined
in accordance with this Agreement for Title Defects and Environmental Defects
does exceed three percent (3%) of the Purchase Price prior to any adjustments
thereto, then the Purchase Price shall only be adjusted by the amount of such
excess.

 

Article V
Representations and Warranties of Seller

 

Seller represents and warrants and covenants to and with Buyer that:

 

Section 5.01    Seller’s Existence.    Seller is a limited partnership duly
organized, in good standing and validly existing under the laws of the State of
Delaware and is qualified to conduct business in the State of Texas. Seller has
full legal power, right and authority to carry on its business as such is now
being conducted and as contemplated to be conducted. Seller’s headquarters and
principal offices are all located in the State of Texas.

 

Section 5.02    Legal Power.    Seller has the legal power and right to enter
into and perform this Agreement and the transactions contemplated hereby. The
consummation of the transactions contemplated by this Agreement will not
violate, nor be in conflict with:

 

15

 

 

(a)any provision of Seller’s limited partnership agreement or other governing
documents;

 

(b)except for any preferential purchase rights and consents to assignment which
constitute Permitted Encumbrances, any agreement or instrument to which Seller
is a party or by which Seller or the Assets are bound that will materially
adversely affect the Assets or the use, operation, or value thereof following
the Closing; or

 

(c)any judgment, order, ruling or decree applicable to Seller as a party in
interest or any law, rule or regulation applicable to Seller that will
materially adversely affect the Assets or the use, operation, or value thereof
following the Closing.

 

Section 5.03     Execution.    The execution, delivery and performance of this
Agreement and the transactions contemplated hereby are duly and validly
authorized by all requisite partnership and/or limited liability company action
on the part of Seller. This Agreement constitutes the legal, valid and binding
obligation of Seller enforceable in accordance with its terms, except as such
enforceability may be limited by the effect of bankruptcy, insolvency,
reorganization, moratorium, and similar laws from time to time in effect
relating to the rights and remedies of creditors, as well as to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

Section 5.04     Brokers.    No broker or finder is entitled to any brokerage or
finder’s fee, or to any commission, based in any way on agreements, arrangements
or understandings made by or on behalf of Seller or any affiliate of Seller for
which Buyer has or will have any liabilities or obligations (contingent or
otherwise), and Seller shall indemnify Buyer with respect thereto.

 

Section 5.05      Bankruptcy.    There are no bankruptcy, reorganization or
arrangement proceedings pending, being contemplated by or to the knowledge of
Seller threatened against Seller.

 

Section 5.06     Suits.    Except as shown on Schedule 5.06, there is no suit,
action, claim, investigation or inquiry by any person or entity or by any
administrative agency or Governmental Authority and no legal, administrative or
arbitration proceeding pending or, to Seller’s knowledge, threatened against
Seller with respect to the Assets or against any of the Assets.

 

Section 5.07      Royalties.    All rentals, royalties and other payments due
under the Subject Interests described in Exhibit A have been paid, except those
amounts in suspense which are listed on Schedule 5.07.

 

Section 5.08      Taxes.

 

(a)Each material Tax Return required to be filed by Seller with respect to the
Assets has been timely and properly filed under applicable laws and all material
Taxes due and owed by Seller relating to the Assets have been timely and
properly paid.

 

16

 

 

(b)Except as set forth on Schedule 5.08(b), none of the Assets are subject to or
owned by any tax partnership (other than Seller) requiring a partnership income
Tax Return to be filed under Subchapter K of Chapter 1 of Subtitle A of the
Internal Revenue Code.

 

(c)Except as set forth on Schedule 5.08(c), the Assets are not subject to any
lien for Taxes, other than for current period Taxes not yet due and payable.

 

(d)Neither Seller nor any of its affiliates has received written notice of any
pending claim with respect to the Assets from any taxing authority for
assessment of Taxes, and there are no ongoing audits, suits, proceedings,
assessments, reassessments, deficiency claims or other claims relating to any
Taxes with respect to the Assets by any applicable taxing authority.

 

(e)Neither Seller nor any of its affiliates have waived any statute of
limitations in respect of Asset Taxes, nor has Seller or any of its affiliates
agreed to any extension of time with respect to any Asset Tax assessment or
deficiency.

 

Section 5.09     Contracts.    Schedule 5.09 sets forth a list of all material
Contracts that exist as of the date of this Agreement (the “Material
Contracts”). As of the Closing Date, except as set forth on Schedule 5.09,
Seller is not in material breach of, or material default under, and to the
knowledge of Seller, no other Person is in material breach of, or material
default under, any Material Contract, and there does not exist under any
provision thereof, to the knowledge of Seller, any event that, with the giving
of notice or the lapse of time or both, would constitute such a material breach
or material default by any Person. For the purposes of this Agreement, “Person”
shall mean any individual, firm, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization,
Governmental Authority or any other entity.

 

Section 5.10     No Conflict or Violation.    Neither the execution and delivery
of this Agreement nor the consummation of the transactions and performance of
the terms and conditions contemplated hereby by Seller will (i) conflict with or
result in any breach of any provision of the partnership agreement or other
governing documents of Seller; (ii) be rendered void or ineffective by or under
the terms, conditions or provisions of any agreement, instrument or obligation
to which Seller is a party or is subject; (iii) result in a default under the
terms, conditions or provisions of any Asset (or of any agreement, instrument or
obligation relating to or burdening any Asset); or (iv) violate or be rendered
void or ineffective under any law, other than, in the case of the matters
described in clauses (ii), (iii) and (iv) of this Section 5.10, the matters
referenced in Section 5.11 and such conflicts, breaches, violations, defaults or
other events as will not have a material adverse effect on the value of the
Assets, taken as a whole.

 

17

 

 

Section 5.11     Consents; Preferential Rights.    Except for (i) consents or
approvals of, or filings with, any applicable Governmental Authorities in
connection with assignments of the Assets which are not customarily obtained
prior to the assignment of the Assets, (ii) Preference Rights and (iii) the
consents, filings or notices expressly described and set forth on Schedule 5.11,
no material consent, approval, authorization or permit of, or filing with or
notification to, any Third Party is required for or in connection with the
execution and delivery of this Agreement by Seller or for or in connection with
the consummation of the transactions and performance of the terms and conditions
contemplated hereby by Seller. All agreements containing a Preference Right are
set forth in Schedule 3.07.

 

Section 5.12     Compliance with Laws.    Except with respect to (i) matters set
forth on Schedule 5.12 and (ii) compliance with laws concerning taxes (as to
which certain representations and warranties are made pursuant to Section 5.08),
Seller has no knowledge of any material violation by Seller of any law
applicable to the Assets.

 

Section 5.13      Wells.    Except as set forth on Schedule 5.13, there is no
Well included in the Assets that:

 

(i)          Seller is obligated on the date of this Agreement by law or
agreement to cause to be immediately plugged and abandoned; and

 

(ii)         to the knowledge of Seller, has been plugged and abandoned other
than in compliance in all material respects with law.

 

Section 5.14    Proposed Operations or Expenditures.    Except as set forth on
Schedule 5.14, as of the date of this Agreement, there are no outstanding
authorities for expenditure or other commitments to conduct any operations or
expend any amount of money on or with respect to the Assets which are binding on
Seller or the Assets and will be binding on Buyer after the Closing and which
Seller reasonably anticipates will require the expenditure of money in excess of
$100,000.00 per item (net to Seller’s interest).

 

Section 5.15    Status of Seller.    Seller is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

Section 5.16     Suspense Funds.    Schedule 5.07 sets forth (a) all funds held
in suspense by Seller as of the date hereof that are attributable to the Assets,
(b) a description of the source of such funds and the reason they are being held
in suspense and (c) if known, the name or names of the Persons claiming such
funds or to whom such funds are owed. Seller shall transfer to Buyer at the
Closing the amounts of such funds.

 

Section 5.17     Imbalances.    Except as set forth on Schedule 12.01, there are
no well or gas imbalances associated with the Assets as of the Effective Time.

 

Section 5.18    Seller’s Knowledge.    For purposes of this Agreement, the term
“Seller’s knowledge” or words of similar import shall mean and refer solely to
the actual knowledge of the following representatives of Seller without duty of
investigation or inquiry on the part of any of them: Todd Gibson, Jamie Small,
Jiri Klubal, Keith Skaar, Chris Reed, Eric Hopper and James Richardson.

 

Section 5.19    Sufficiency.    Seller represents and warrants to Buyer that the
rights granted to Buyer hereunder include all of the easements, rights-of-way,
surface leases, servitudes, and other similar estates and rights necessary for
the operation of the Fred Philips 19-1 Well as operated by Seller as of the
Effective Time.

 

18

 

 

Article VI
Representations and Warranties of Buyer

 

Buyer represents and warrants and covenants to and with Seller that:

 

Section 6.01     Buyer’s Existence.    Buyer is a limited partnership, duly
organized and validly existing and in good standing under the laws of the State
of Delaware and is qualified to conduct business in the State of Texas. Buyer
has full legal power, right and authority to carry on its business as such is
now being conducted and as contemplated to be conducted. Buyer’s headquarters
and principal offices are all located in the State of Texas.

 

Section 6.02     Legal Power.    Buyer has the legal power and right to enter
into and perform this Agreement and the transactions contemplated hereby. The
consummation of the transactions contemplated by this Agreement will not
violate, nor be in conflict with:

 

(a)any provision of Buyer’s limited partnership agreement or other governing
documents;

 

(b)any material agreement or instrument to which Buyer is a party or by which
Buyer is bound; or

 

(c)any judgment, order, ruling or decree applicable to Buyer as a party in
interest or any law, rule or regulation applicable to Buyer.

 

Section 6.03    Execution.    The execution, delivery and performance of this
Agreement and the transactions contemplated hereby are duly and validly
authorized by all requisite limited liability company action on the part of
Buyer. This Agreement constitutes the legal, valid and binding obligation of
Buyer enforceable in accordance with its terms, except as such enforceability
may be limited by the effect of bankruptcy, insolvency, reorganization,
moratorium, and similar laws from time to time in effect relating to the rights
and remedies of creditors, as well as to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

Section 6.04     Brokers.    No broker or finder is entitled to any brokerage or
finder’s fee, or to any commission, based in any way on agreements, arrangements
or understandings made by or on behalf of Buyer or any affiliate of Buyer for
which Seller has or will have any liabilities or obligations (contingent or
otherwise), and Buyer shall indemnify Seller with respect thereto.

 

Section 6.05     Bankruptcy.    There are no bankruptcy, reorganization or
arrangement proceedings pending, being contemplated by or to the knowledge of
Buyer threatened against Buyer or any affiliate of Buyer.

 

Section 6.06     Suits.    There is no suit, action, claim, investigation or
inquiry by any person or entity or by any administrative agency or Governmental
Authority and no legal, administrative or arbitration proceeding pending or, to
Buyer’s knowledge, threatened against Buyer or any affiliate of Buyer that has
materially affected or will materially affect Buyer’s ability to consummate the
transactions contemplated herein.

 

19

 

 

Section 6.07     Qualifications.    Buyer is qualified with all applicable
Governmental Authorities to own and operate the Assets and has all necessary
bonds to own and operate the Assets.

 

Section 6.08     Investment.    Prior to entering into this Agreement, Buyer was
advised by and has relied solely on this Agreement and its own legal, tax and
other professional counsel concerning this Agreement, the Assets and the value
thereof. Buyer is acquiring the Assets for its own account and not for
distribution or resale in any manner that would violate any state or federal
securities law, rule, regulation or order. Buyer understands and acknowledges
that if any of the Assets were held to be securities, they would be restricted
securities and could not be transferred without registration under applicable
state and federal securities laws or the availability of an exemption from such
registration.

 

Section 6.09     Funds.    Buyer will have arranged to have available by the
Closing Date sufficient funds to enable Buyer to pay in full the Purchase Price
as herein provided and otherwise to perform its obligations under this
Agreement.

 

Article VII
Seller’s Conditions to Close

 

The obligations of Seller to consummate the transaction provided for herein are
subject, at the option of Seller, to the fulfillment on or prior to the Closing
Date of each of the following conditions (except those which by their nature
are, or will be, satisfied at the Closing):

 

Section 7.01     Representations.    The representations and warranties of Buyer
herein contained shall be true and correct in all material respects on the
Closing Date as though made on and as of such date.

 

Section 7.02     Performance.    Buyer shall have performed all material
obligations, covenants and agreements contained in this Agreement to be
performed or complied with by it at or prior to the Closing.

 

Section 7.03     Pending Matters.    No suit, action or other proceeding shall
be pending or threatened that seeks to restrain, enjoin or otherwise prohibit
the consummation of the transactions contemplated by this Agreement.

 

Section 7.04     Purchase Price.    Buyer shall have delivered to Seller the
Purchase Price, as the same may be adjusted hereunder, in accordance with the
provisions of Article II.

 

Section 7.05    Title and Environmental.    The aggregate amount to be deducted
from the Purchase Price at the Closing as determined by the Parties on account
of Title Defects, Environmental Defects and Casualty Losses, and the Allocated
Value of the Assets (or portion thereof) to be excluded on account of
preferential purchase rights and consents shall not exceed twenty percent (20%)
of the Purchase Price.

 

20

 

 

Section 7.06     Execution and Delivery of the Closing Documents.    Buyer shall
have executed, acknowledged and delivered, as appropriate, to Seller all closing
documents described in Section 10.05.

 

Article VIII
Buyer’s Conditions to Close

 

The obligations of Buyer to consummate the transaction provided for herein are
subject, at the option of Buyer, to the fulfillment on or prior to the Closing
Date of each of the following conditions (except those which by their nature
are, or will be, satisfied at the Closing):

 

Section 8.01     Representations.    The representations and warranties of
Seller herein contained shall be true and correct in all material respects on
the Closing Date as though made on and as of such date.

 

Section 8.02     Performance.    Seller shall have performed all material
obligations, covenants and agreements contained in this Agreement to be
performed or complied with by it at or prior to the Closing.

 

Section 8.03     Pending Matters.    No suit, action or other proceeding shall
be pending or threatened that seeks to restrain, enjoin, or otherwise prohibit
the consummation of the transactions contemplated by this Agreement.

 

Section 8.04     Execution and Delivery of the Closing Documents.    Seller
shall have executed, acknowledged and delivered, as appropriate, to Buyer all
closing documents described in Section 10.04.

 

Section 8.05    Title and Environmental.    The aggregate amount to be deducted
from the Purchase Price at the Closing as determined by the Parties on account
of Title Defects, Environmental Defects and Casualty Losses, and the Allocated
Value of the Assets (or portion thereof) to be excluded on account of
preferential purchase rights and consents shall not exceed twenty percent (20%)
of the Purchase Price.

 

Section 8.06     Letter Regarding Financial Statements.    Seller shall have
delivered to Buyer the letter required by Section 17.16 regarding
impracticability of preparation of carved out financial statements.

 

Article IX
Tax Matters

 

Section 9.01    Transfer Taxes.    Buyer and Seller expect that this transaction
will not be subject to any sales, use, transfer or similar Taxes (“Transfer
Taxes”) because the transaction is a transfer of realty and the transfer of
tangible personal property, if any, is incidental to the transfer of realty. 
Accordingly, no Transfer Taxes will be collected at Closing from Buyer in
connection with this transaction.  Seller and Buyer agree to cooperate with each
other in attempting to demonstrate that the requirements for any exemption from
such Taxes have been met. To the extent any Transfer Taxes or recording fees are
nevertheless incurred by or imposed with respect to the transfer of the Assets
to Buyer pursuant to this Agreement, such Transfer Taxes or recording fees shall
be solely the responsibility of Buyer. Buyer and Seller shall reasonably
cooperate in good faith to minimize, to the extent permissible under applicable
law, the amount of any such Transfer Taxes and recording fees. For the avoidance
of doubt, Seller shall retain all liability for and shall pay all income Tax,
franchise Tax and similar Taxes imposed on any income or gain realized by Seller
pursuant to the transactions contemplated in this Agreement.

 

21

 

 

Section 9.02    Asset Taxes.    Seller shall retain responsibility for and bear
all Asset Taxes for (A) any period ending prior to the Effective Time and (B)
the portion of any Straddle Period that ends immediately prior to the Effective
Time. All Asset Taxes with respect to the ownership or operation of the Assets
arising on or after the Effective Time shall be allocated to and borne by Buyer.
For purposes of allocation between Seller and Buyer of Asset Taxes that are
payable with respect to Straddle Periods, the portion of any such Taxes that are
attributable to the portion of the Straddle Period that ends immediately prior
to the Effective Time shall (i) in the case of Asset Taxes that are based upon
or related to income or receipts or imposed on a transactional basis such as
severance or production Taxes, be deemed equal to the amount that would be
payable if the tax year or period ended immediately prior to the Effective Time;
and (ii) in the case of other Asset Taxes, be deemed equal to the product of (1)
the amount of such Asset Taxes multiplied by (2) the quotient of the number of
days in the portion of such Straddle Period ending on the day immediately prior
to the day on which the Effective Time occurs, divided by the total number of
days in such Straddle Period. To the extent the actual amount of Asset Taxes is
not determinable at Closing or at the time the Final Statement is prepared, as
applicable, Buyer and Seller shall utilize the most recent information available
in estimating the amount of Asset Taxes for purposes of Sections 10.02(a)(ii),
10.02(b)(iii), and 12.02. If, at the time the actual amount of an Asset Tax is
determined, the amount of such Asset Tax paid by Seller, plus, if applicable,
the amount of any adjustment to the Purchase Price with respect to such Asset
Tax made pursuant to Section 10.02(b)(iii) and Section 12.02 minus, if
applicable, the amount of any adjustment to the Purchase Price with respect to
such Asset Tax made pursuant to Section 10.02(a)(ii) and Section 12.02 is (x)
less than Seller’s share of the actual amount of such Asset Tax determined
pursuant to the foregoing provisions of this Section 9.02, then Seller shall
promptly pay Buyer an amount equal to such difference or (y) more than Seller’s
share of the actual amount of such Asset Tax, determined pursuant to the
foregoing provisions of this Section 9.02, then Buyer shall promptly pay Seller
an amount equal to such difference.

 

Section 9.03    Purchase Price Allocation.    Seller and Buyer shall cooperate
in the preparation of Internal Revenue Service Form 8594 pursuant to Section
1060 of the Internal Revenue Code of 1986, as amended and the Treasury
Regulations promulgated thereunder, to report the allocation of the Purchase
Price, the Assumed Obligations and any other items constituting consideration
for applicable income Tax purposes (to the extent known at such time) among the
Assets and in a manner that is, to the maximum extent possible, consistent with
the allocation set forth in Exhibit C (the “Purchase Price Allocation”). Buyer
and Seller agree to amend the Purchase Price Allocation to reflect adjustments
to the Purchase Price and to report the transactions contemplated by this
Agreement consistently with the Purchase Price Allocation, as adjusted by the
Parties, on any Tax Return, and will not assert, and will cause their affiliates
not to assert, in connection with any Tax audit or other proceeding with respect
to Taxes, any asset values or other items inconsistent with the amounts set
forth in the Purchase Price Allocation except with the agreement of the other
Parties or as required by applicable law.

 

22

 

 

Section 9.04    Tax Cooperation.    The Parties shall cooperate fully, as and to
the extent reasonably requested by the other Party, in connection with the
filing of Tax Returns and any audit, litigation, or other proceeding with
respect to Taxes relating to the Assets. Such cooperation shall include the
retention and (upon another Party’s request) the provision of records and
information that are relevant to any such Tax Return or audit, litigation or
other proceeding and making employees available on a mutually convenient basis
to provide additional information and explanation of any material provided under
this Agreement. Seller and the Buyer agree to retain all books and records with
respect to tax matters pertinent to the Assets relating to any tax period
beginning before the Effective Time until the expiration of the statute of
limitations of the respective tax periods and to abide by all record retention
agreements entered into with any taxing authority.

 

Section 9.05    754 Elections.    Seller shall, prior to the Closing, (i) cause
each Asset that is classified as (or treated as being held by) a partnership
(other than Seller) for federal income tax purposes to either (x) have in effect
an election under Section 754 of the Internal Revenue Code for any taxable year
that includes the Closing Date or (y) obtain all necessary consents therefor;
and (ii) provide evidence satisfactory to Buyer thereof.

 

Section 9.06     Tax Definitions.

 

(a)“Asset Taxes” means all ad valorem, property, excise, severance, production
or similar Taxes (including any interest, fine, penalty or addition to Tax
imposed by a taxing authority in connection with such Taxes) based upon
operation or ownership of the Assets or the production of Hydrocarbons therefrom
but excluding, for the avoidance of doubt, (a) income, capital gains, franchise
and similar Taxes and (b) Transfer Taxes. “Straddle Period” shall mean any tax
period beginning before and ending after the Effective Time.

 

(b)“Tax” or “Taxes” means (i) all taxes, assessments, fees, and other charges of
any kind whatsoever imposed by any taxing authority, including any federal,
state, local and/or foreign income tax, surtax, remittance tax, presumptive tax,
net worth tax, special contribution tax, production tax, value added tax,
withholding tax, gross receipts tax, windfall profits tax, profits tax, ad
valorem tax, personal property tax, real property tax, sales tax, goods and
services tax, service tax, transfer tax, use tax, excise tax, premium tax, stamp
tax, motor vehicle tax, entertainment tax, insurance tax, capital stock tax,
franchise tax, occupation tax, payroll tax, employment tax, unemployment tax,
disability tax, alternative or add-on minimum tax and estimated tax, (ii) any
interest, fine, penalty or additions to tax imposed by a taxing authority in
connection with any item described in clause (i), and (iii) any liability in
respect of any item described in clauses (i) or (ii) above, that arises by
reason of a contract, assumption, transferee or successor liability, operation
of law (including by reason of participation in a consolidated, combined or
unitary Tax Return) or otherwise.

 

23

 

 

(c)“Tax Return” shall mean any report, return, information statement, schedule,
attachment, payee statement or other information required to be provided to any
taxing authority with respect to Taxes or any amendment thereof, including any
return of an affiliated, combined or unitary group, and any and all work papers
relating to any Tax Return.

 

Article X
The Closing

 

Section 10.01    Time and Place of the Closing.    If the conditions referred to
in Articles VII and VIII of this Agreement have been satisfied or waived in
writing, the transactions contemplated by this Agreement (the “Closing”) shall
take place on July 2, 2012 (the “Closing Date”) at the offices of Seller at 110
W. Louisiana Ave., Suite 405, Midland, Texas 79701, or at such other time and
place as may be designated in writing by Buyer and Seller.

 

Section 10.02    Adjustments to Purchase Price at the Closing.

 

(a)The Purchase Price shall be increased by the following amounts:

 

(i)The proceeds of production of Hydrocarbons attributable to the Assets before
the Effective Time and received by Buyer, plus to the extent proceeds thereof
are or will be received by Buyer, an amount equal to the value of all
Hydrocarbons attributable to the Assets that, at the Effective Time, are owned
by Seller and are in storage above the pipeline connection based upon the price
for which such production is sold (net of all royalties to be paid by or on
behalf of Buyer with respect thereto);

 

(ii)Asset Taxes prorated to Buyer pursuant to Section 9.02, but paid by Seller
before Closing;

 

(iii)The amount of all Property Expenses incurred in the ordinary course of
business attributable to the Assets from and after the Effective Time and paid
or payable by Seller, subject to the terms hereof;

 

(iv)all upward Purchase Price adjustments for Title Benefits determined in
accordance with Article III; and

 

(v)any other amount subject to an upward Purchase Price adjustment provided for
in this Agreement or agreed upon by Buyer and Seller.

 

(b)The Purchase Price shall be decreased by the following amounts:

 

(i)The proceeds of production of Hydrocarbons attributable to the Assets
occurring from and after the Effective Time and received by Seller (net of all
royalties to be paid by or on behalf of Seller with respect thereto);

 

24

 

 

(ii)The amount of all Property Expenses incurred in the ordinary course of
business attributable to the Assets prior to the Effective Time and paid or
payable by Buyer;

 

(iii)Asset Taxes prorated to Seller pursuant to Section 9.02 that are not paid
by Seller prior to Closing (which prorated Asset Taxes so deducted from the
Purchase Price shall be the sole obligation of Buyer following Closing);

 

(iv)the Allocated Value of any Subject Interest excluded from sale due to
failure to obtain consent pursuant to Section 3.08;

 

(v)all downward Purchase Price Adjustments for Title Defects and Environmental
Defects determined in accordance with Article III and Article IV;

 

(vi)any other amount subject to a downward Purchase Price Adjustment provided
for in this Agreement or agreed upon by Buyer and Seller;

 

(vii)an amount equal to all proceeds from sales of Hydrocarbons relating to the
Assets and payable to owners of working interests, royalties, overriding
royalties and other similar interests (in each case) that are held in suspense
or escrow by Seller as of the Closing Date, except for those listed on Schedule
5.07; and

 

(viii)the Deposit.

 

(c)For purposes of Sections 10.02(a) and (b), “Property Expenses” shall mean all
costs and expenses (other than Taxes) that are incurred in the ordinary course
of business in the ownership or operation of the Assets, including, without
limitation, all drilling costs, all capital expenditures and all regular
overhead charges under applicable Third Party operating agreements.

 

(d)The adjustments described in Sections 10.02(a) and (b) are hereinafter
referred to as the “Purchase Price Adjustments.”

 

Section 10.03   Closing Statement.    Not later than three (3) calendar days
prior to the Closing Date, Seller shall prepare a statement of the estimated
Purchase Price Adjustments taking into account the foregoing principles (the
“Statement”). Within two (2) calendar days of receipt of the Statement, Buyer
will deliver to Seller a written report containing all changes with the
explanation therefor that Buyer proposes to be made to the Statement. Such
Statement, as agreed upon by the Parties, will be used to determine the Purchase
Price payable by Buyer to Seller at the Closing pursuant to Section 10.05(a);
provided that if the Parties do not agree upon a Purchase Price Adjustment set
forth in the Statement, then the amount of such Purchase Price Adjustment used
to determine the Purchase Price payable by Buyer to Seller at the Closing
pursuant to Section 10.05(a) shall be the amount set forth in the draft
Statement delivered to Buyer, subject to final adjustment and resolution
pursuant to Section 12.02. Prior to or at the Closing, Buyer and Seller will
execute and deliver to each other the final Statement as prepared in accordance
with the terms hereof.

 

25

 

 

Section 10.04    Actions of Seller at the Closing.

 

At the Closing, Seller shall:

 

(a)execute, acknowledge and deliver to Buyer original copies of the assignment
substantially in the form as set forth in Exhibit D of this Agreement (the
“Assignment”) in sufficient counterparts for recordation in each of the counties
in which the Leases and Wells are located and such other instruments (in form
and substance mutually agreed upon by Buyer and Seller) as may be reasonably
necessary to convey the Assets to Buyer;

 

(b)execute, acknowledge and deliver to Buyer letters in lieu of transfer or
division orders directing all purchasers of production from the Subject
Interests to make payment of proceeds attributable to such production to Buyer
from and after the Effective Time as reasonably requested by Buyer prior to the
Closing Date;

 

(c)deliver to Buyer possession of the Assets;

 

(d)execute and deliver to Buyer a certificate of non-foreign status of Seller
meeting the requirements of Treasury Regulation Section 1.1445-2(b)(2);

 

(e)deliver to Buyer appropriate change of operator forms on those Assets
operated by Seller;

 

(f)deliver to Buyer an amount equal to the suspense funds set forth on Schedule
5.07;

 

(g)execute and deliver the Statement;

 

(h)execute, acknowledge and deliver any other agreements provided for herein or
necessary or desirable to effectuate the transactions contemplated hereby; and

 

(i)deliver to Buyer appropriate releases in recordable form of any financing
liens upon the Assets, duly executed by the lender(s) of record in form and
substance reasonably satisfactory to Buyer.

 

26

 

 

Section 10.05   Actions of Buyer at the Closing.

 

At the Closing, Buyer shall:

 

(a)deliver to Seller the Purchase Price (as adjusted pursuant to the provisions
hereof and net of the Deposit) by wire transfer to an account designated in
writing by Seller;

 

(b)execute and deliver the Statement;

 

(c)take possession of the Assets; and

 

(d)execute, acknowledge and deliver the Assignment and any other agreements
provided for herein or necessary or desirable to effectuate the transactions
contemplated hereby.

 

Article XI
Termination

 

Section 11.01   Right of Termination. This Agreement may be terminated at any
time at or prior to the Closing:

 

(a)by mutual written consent of the Parties;

 

(b)by Seller on the Closing Date if the conditions set forth in Article VII have
not been satisfied in all material respects by Buyer or waived by Seller in
writing by the Closing Date;

 

(c)by Buyer on the Closing Date if the conditions set forth in Article VIII have
not been satisfied in all material respects by Seller or waived by Buyer in
writing by the Closing Date;

 

(d)by either Party, if the Closing shall not have occurred on or before July 15,
2012;

 

(e)by either Party if any Governmental Authority shall have issued an order,
judgment or decree or taken any other action challenging, delaying, restraining,
enjoining, prohibiting or invalidating the consummation of any of the
transactions contemplated herein;

 

(f)by either Party if (i) the aggregate amount of the Purchase Price Adjustments
agreed upon between the Parties or otherwise finally determined pursuant to this
Agreement with respect to all uncured Title Defects (net of the aggregate amount
of the Purchase Price Adjustments for all Title Benefits agreed by the Parties)
plus (ii) the aggregate amount of the Environmental Defect Values agreed upon
between the Parties or otherwise finally determined pursuant to this Agreement
with respect to all Environmental Defects, exceeds twenty percent (20%) of the
Purchase Price;

 

27

 

 

(g)by Buyer in accordance with Section 13.04(c); or

 

(h)as otherwise provided herein;

 

provided, however, that no Party shall have the right to terminate this
Agreement pursuant to clause (b), (c), or (d) above if such Party is at such
time in material breach of any provision of this Agreement.

 

Section 11.02  Effect of Termination. In the event that the Closing does not
occur as a result of any Party exercising its right to terminate pursuant to
Section 11.01 then, except as set forth in Section 11.03, this Agreement (other
than the provisions hereof which survive by their terms) shall be null and void
and no Party shall have any further rights, liabilities or obligations under
this Agreement.

 

Section 11.03   Termination Remedies.

 

(a)If all conditions precedent to the obligations of Buyer set forth in Article
VII, or of Seller set forth in Article VIII, (such Party that has satisfied its
conditions precedent, the “Performing Party”) have been met and the transactions
contemplated by this Agreement are not consummated on or before the Closing Date
because of the failure of Buyer or Seller to perform any of its material
obligations hereunder or the breach of any representation herein by Buyer or
Seller (such party that has not satisfied its conditions precedent, the
“Breaching Party”) and the Performing Party has performed all of its material
obligations hereunder and has not breached any representation herein, then in
such event, the Performing Party shall have the option to terminate this
Agreement, in which case (i) if Buyer is the Breaching Party, Seller shall
retain the Deposit as liquidated damages on account of Buyer’s failure to
perform its obligations under this Agreement or Buyer’s breach of any
representation under this Agreement, which remedy shall be the sole and
exclusive remedy available to Seller for Buyer’s breaches or (ii) if Seller is
the Breaching Party, then Seller shall return the Deposit to Buyer in
immediately available funds within three (3) calendar days after receipt of
Buyer’s notice of termination. Buyer and Seller acknowledge and agree that (i)
the Seller’s actual damages upon the event of such a termination are difficult
to ascertain with any certainty, (ii) that the Deposit is a reasonable estimate
of such actual damages and (iii) such liquidated damages do not constitute a
penalty. Additionally, if Seller is the Breaching Party, in lieu of terminating
this Agreement, Buyer shall have the right of specific performance of this
Agreement.

 

(b)If this Agreement is terminated for any reason, other than as set forth in
Section 11.03(a), then Seller shall return the Deposit to Buyer in immediately
available funds within three (3) calendar days after the event giving rise to
such payment to Buyer. Buyer and Seller shall thereupon have the rights and
obligations set forth elsewhere herein.

 

28

 

 

Section 11.04    Attorneys’ Fees, Etc.    If either Party to this Agreement
resorts to legal proceedings to enforce this Agreement, the prevailing Party in
such proceedings shall be entitled to recover all costs incurred by such Party,
including reasonable attorneys’ fees, in addition to any other relief to which
such Party may be entitled. Notwithstanding anything to the contrary in this
Agreement, in no event shall either Party be entitled to receive any punitive,
indirect or consequential damages unless same are a part of a Third Party claim
for which a Party is seeking indemnification hereunder, REGARDLESS OF WHETHER
CAUSED OR CONTRIBUTED TO BY THE SOLE, JOINT, COMPARATIVE OR CONCURRENT
NEGLIGENCE OR STRICT LIABILITY OF THE OTHER PARTY.

 

Article XII
Post Closing Obligations

 

Section 12.01    Gas Imbalances.    Buyer and Seller agree that the net gas
imbalance attributable to the Assets as of the Effective Time is believed to be
that which is set forth on Schedule 12.01 (the “Agreed Imbalance”),
notwithstanding that the actual imbalance may be less or greater. Buyer and
Seller shall verify the actual net gas imbalance in the post-closing accounting
pursuant to Section 12.02 and any imbalance shall be accounted for between the
parties at the price of $2.45 per MMBTU but only as to those volumes which
exceed or are less than the Agreed Imbalance. Such settlement shall be final and
neither party thereafter shall make claim upon the other concerning the gas
imbalances of the Assets. BUYER HEREBY ASSUMES ALL RIGHTS AND LIABILITIES
RELATING TO GAS IMBALANCES DISCOVERED AFTER THE FINAL STATEMENT INCLUDING ANY
REVENUE ADJUSTMENT CAUSED BY SUCH SUBSEQUENTLY DISCOVERED IMBALANCE AND AGREES
TO DEFFEND AND INDEMNIFY SELLER FROM AND AGAINST ANY CLAIM BY ANYONE ARISING OUT
OF SUCH GAS IMBALANCES REGARDLESS OF SELLER’S NEGLIGENCE OR FAULT (INCLUDING
STRICT LIABILITY).

 

Section 12.02   Final Statement.

 

(a)On or before 180 days after the Closing Date, Seller shall prepare and
deliver to Buyer a post-closing statement setting forth a detailed calculation
of all post-Closing Purchase Price Adjustments and supporting documentation
pursuant to Section 10.02 (the “Final Statement”). The Final Statement shall
include any adjustment, estimate or payment which was not finally determined as
of the Closing Date and any amount to be accounted for pursuant to Section
12.01. To the extent reasonably required by Seller, Buyer shall assist in the
preparation of the Final Statement. Seller shall provide Buyer such data and
information as Buyer may reasonably request supporting the amounts reflected on
the Final Statement in order to permit Buyer to perform or cause to be performed
an audit. The Final Statement shall become final and binding upon the parties on
the thirtieth (30th) calendar day following receipt thereof by Buyer (the “Final
Settlement Date”) unless Buyer gives written notice of its disagreement (a
“Notice of Disagreement”) to Seller prior to such date. Any Notice of
Disagreement shall specify in detail the dollar amount, nature and basis of any
disagreement so asserted. If a Notice of Disagreement is received by Seller in a
timely manner, then the Parties shall resolve the Dispute (as defined in Section
16.01) evidenced by the Notice of Disagreement in accordance with Article XVI.

 

29

 

 

(b)Within five (5) calendar days after the Final Settlement Date, Seller shall
pay to Buyer or Buyer shall pay to Seller in immediately available funds the net
amount due upon (i) the undisputed Final Statement or (ii) resolution of any
Dispute regarding a Notice of Disagreement, the revised Final Statement
reflecting such resolutions, which the Parties shall issue, or cause the
Independent Expert or arbitrators to issue, as applicable, following such
resolution.

 

Section 12.03   Financial Statements.    Seller shall, no later than sixty-five
(65) calendar days after the Closing, provide the Financial Statements to Buyer.

 

Section 12.04   Further Cooperation.    Seller shall make the Records available
to be picked up by Buyer at the offices of Seller during normal business hours
within five (5) calendar days after the Closing to the extent the Records are in
the possession of Seller and are not subject to contractual restrictions on
transferability. Seller shall have the right to retain copies of any of the
Records pursuant to the rights granted under Section 17.03.

 

After the Closing Date, each Party, at the request of the other and without
additional consideration, shall execute and deliver, or shall cause to be
executed and delivered, from time to time such further instruments of conveyance
and transfer and shall take such other action as the other Party may reasonably
request to convey and deliver the Assets to Buyer and to accomplish the orderly
transfer of the Assets to Buyer in the manner contemplated by this Agreement.
After the Closing, the Parties will cooperate to have all proceeds received
attributable to the Assets be paid to the proper Party hereunder and to have all
expenditures to be made with respect to the Assets be made by the proper Party
hereunder.

 

Article XIII
Operation of the Assets

 

Section 13.01   Operations after Effective Time.    Seller agrees, from and
after the date hereof until the Closing, except as expressly contemplated by
this Agreement, as expressly consented to in writing by Buyer, or in situations
wherein emergency action is taken in the face of risk to life, property or the
environment, to:

 

(a)operate the Assets in the usual, regular and ordinary manner consistent with
past practice and in compliance with law in all material respects;

 

(b)maintain the books of account and records relating to the Assets in the
usual, regular and ordinary manner, in accordance with the usual accounting
practices of each such Person;

 

(c)not enter into a contract, or materially amend or change the terms of any
such contract that would involve individual commitments of more than $100,000 or
enter into any other material contract;

 

30

 

 

(d)not plug or abandon any Well located on the Assets without Buyer’s prior
written consent;

 

(e)not transfer, sell, mortgage, pledge or dispose of any of the Assets other
than the sale and/or disposal of Hydrocarbons in the ordinary course of business
and, upon advance written notice to Buyer, sales of equipment that is no longer
necessary in the operation of the Assets or for which comparable replacement
equipment has been obtained and installed or create or suffer to exist any lien
on the Assets other than a lien that is a Permitted Encumbrance;

 

(f)preserve in full force and effect all oil and gas leases, operating
agreements, easements, rights-of-way, permits, licenses and agreements that
relate to the Assets;

 

(g)submit to Buyer for prior written approval, all requests for operating or
capital expenditures relating to the Assets that involve individual commitments
of more than $100,000; and

 

(h)obtain Buyer’s written approval prior to voting under any operating, joint
venture, partnership or similar agreement, which approval shall not be
unreasonably withheld or delayed.

 

Section 13.02   Limitations on the Operational Obligations and Liabilities of
Seller.

 

(a)From and after the date of execution of this Agreement and until the Closing,
and subject to the provisions of applicable operating and other agreements,
Seller shall use its reasonable efforts to operate the Assets and use its
reasonable efforts to cause any other operators to operate and administer the
Assets in a manner consistent with its past practices, and shall carry on its
business with respect to the Assets in substantially the same manner as before
execution of this Agreement.

 

(b)Buyer acknowledges that Seller owns undivided interests in some or all of the
Assets, and Buyer agrees that the acts or omissions of the other working
interest owners shall not constitute a violation of the provisions of this
Article XIII, nor shall any action required by a vote of working interest owners
constitute such a violation so long as Seller has voted its interests in a
manner that complies with the provisions of this Article XIII. To the extent
that Seller is not the operator of any of the Assets, the obligations of Seller
in this Article XIII shall be construed to require that Seller use best efforts
(without being obligated to incur any expense or institute any cause of action)
to cause the operator of such Assets to take such actions or render such
performance within the constraints of the applicable operating agreements and
other applicable agreements.

 

31

 

 

Section 13.03   No Liability of Seller.    Notwithstanding anything to the
contrary in this Article XIII, Seller shall have no liability to Buyer for, and
Buyer hereby agrees to release, defend, indemnify and hold harmless Seller from,
the incorrect payment of delay rentals, royalties, shut-in royalties or similar
payments or for any failure to pay any such payments through mistake or
oversight (including those resulting from Seller’s sole, joint, COMPARATIVE or
concurrent negligence or strict liability) provided that such payments relate to
production months after the Effective Time. In no event shall Buyer’s remedy for
any Seller’s breach of its obligations under this Article XIII exceed the
Allocated Value of the Assets affected by such breach.

 

Section 13.04   Operation of the Assets After the Closing.    It is expressly
understood and agreed that Seller shall not be obligated to continue operating
any of the Assets following the Closing and Buyer hereby assumes full
responsibility for operating (or causing the operation of) all Assets following
the Closing. Seller shall make its personnel available to Buyer prior to the
Closing as may be reasonably necessary to assist in the transition if Buyer
becomes the operator.

 

Section 13.05   Casualty Loss.

 

(a)Except as provided in this Section 13.05, Buyer shall assume all risk of loss
with respect to, and any change in the condition of, the Assets from the date of
this Agreement until the Closing, including with respect to the depletion of
Hydrocarbons, the watering-out of any Well, the collapse of casing, sand
infiltration of Wells, and the depreciation of personal property.

 

(b)If after the date of this Agreement and prior to the Closing any part of the
Assets shall be damaged or destroyed by fire or other casualty or if any part of
the Assets shall be taken in condemnation or under the right of eminent domain
or if proceedings for such purposes shall be pending or threatened, this
Agreement shall remain in full force and effect notwithstanding any such
destruction, taking or proceeding, or the threat thereof and the Parties shall
proceed with the transactions contemplated by this Agreement notwithstanding
such destruction or taking without reduction of the Purchase Price, but subject
to Section 13.05(c).

 

(c)Notwithstanding Section 13.05(a), in the event of any loss described in
Section 13.05(b), at the Closing, Buyer shall have the option to: (i) exclude
the affected Asset from the sale and reduce the Purchase Price by the Allocated
Value of such affected Asset as set forth on Exhibit C or (ii) include the
affected Asset in the sale, in which event Seller shall pay to Buyer all sums
paid to Seller by Third Parties by reason of the destruction or taking of such
Assets (up to the Allocated Value thereof), including any sums paid pursuant to
any policy or agreement of insurance or indemnity, and shall assign, transfer
and set over unto Buyer all of the rights, title and interest of Seller in and
to any claims, causes of action, unpaid proceeds or other payments from Third
Parties, including any policy or agreement of insurance or indemnity, arising
out of such destruction or taking (up to the Allocated Value thereof).
Notwithstanding anything to the contrary in this Section 13.05, other than as
provided in any joint operating agreement to which any of the Assets are
subject, Seller shall not be obligated to carry or maintain, and shall have no
obligation or liability to Buyer for its failure to carry or maintain, any
insurance coverage with respect to any of the Assets. Notwithstanding anything
to the contrary contained in this Section 13.05, should the uncompensated loss
exceed twenty percent (20%) of the Purchase Price, Buyer shall have the option
to terminate this Agreement in which event Seller shall return the Deposit to
Buyer within three (3) calendar days after such termination.

 

32

 

 

Section 13.06   Operatorship.    Within five (5) calendar days after the
Closing, Seller will send out notifications of its resignation as operator for
all Wells Seller or any of its affiliates currently operate and is selling to
Buyer pursuant to this Agreement. Seller makes no representation and/or warranty
to Buyer as to the transferability or assignability of operatorship of such
Wells, but Seller shall cooperate with Buyer and use its commercially reasonable
efforts to cause operatorship of the Assets to be transferred to Buyer. Buyer
acknowledges that the rights and obligations associated with such wells are
governed by applicable agreements and that operatorship will be determined by
the terms of those agreements.

 

Section 13.07    Records.    Seller shall provide Buyer with all accounting
records and information relating to the Assets for the period from the Effective
Time to the Closing Date, including all revenue and joint interest billing
information and well master information.

 

Section 13.08    Administrative Duties and Other Obligations.    Seller shall
complete all administrative duties and other obligations pertaining to the
production of minerals from the Assets up to the Closing Date, including without
limitation, the filing of all state production and environmental reports,
payment of all production severance taxes and the filing of all severance tax
reports, the calculation and payment of all royalties due, the calculation and
payment of all Third Party production, and/or the calculation of payments in
kind information, if applicable, and preparation of the revenue run for the
calendar month immediately preceding the calendar month in which the Closing
occurs.

 

Article XIV
Obligations and Indemnification

 

Section 14.01    Retained Obligations.    Provided that the Closing occurs,
Seller shall retain (a) all obligations and liabilities of Seller for the
payment or improper payment of royalties, rentals and other similar payments
under the Leases relating to the Subject Interests to the extent attributable to
periods prior to the Effective Time; (b) all obligations of Seller under the
Contracts for (i) overhead charges related to periods prior to the Effective
Time, (ii) costs and expenses incurred prior to the Effective Time for goods and
services provided prior to the Effective Time and (iii) other payment
obligations that accrue and become due prior to the Effective Time; (c) all
liability of Seller to Third Parties for personal injury or death to the extent
occurring prior to the Effective Time as a result of the operation of the
Assets; (d)(i) any and all income Taxes, franchise Taxes and similar Taxes
imposed by any applicable law on Seller or any of its affiliates, or any
combined, unitary, or consolidated group of which any of the foregoing is or was
a member, (ii) Asset Taxes allocable to Seller pursuant to Section 9.02 taking
into account, and without duplication of, such Asset Taxes effectively borne by
Seller pursuant to Section 10.02(b)(iii) or Section 12.02, (iii) any Taxes
imposed on or with respect to the ownership or operation of the Excluded Assets,
and (iv) and any all other Taxes imposed on or with respect to the ownership or
operation of the Assets for any tax period (or portion thereof) ending before
the Effective Time; (e) all litigation existing as of the Closing Date, to the
extent it relates to the period of time prior to the Effective Time; (f) any
offsite disposal of hazardous materials by Seller from the Subject Interests to
offsite locations occurring prior to the Effective Time; (g) Seller’s employment
relationship with its employees and Seller’s employee benefit plans; (h) all
liability of Seller under any credit facilities; (i) all liability of Seller
under any hedging, swap, put, call, collar, future, derivative or similar
arrangement; and (j) the Excluded Assets (collectively, the “Retained
Obligations”, and the items specified in (c), (d), (f), (g), (h), (i), (j), and
(k) herein, the “Specified Retained Obligations”).

 

33

 

 

Section 14.02    Assumed Obligations.    Provided that the Closing occurs,
subject to Section 14.04, Buyer hereby assumes all duties, obligations and
liabilities of every kind and character of Seller with respect to the Assets or
the ownership or operation thereof (other than the Retained Obligations),
attributable to periods before and after the Effective Time, including, without
limitation, those arising out of (a) the terms of the Easements, Contracts,
Leases, Personal Property or Subject Interests comprising part of the Assets,
(b) Gas Imbalances, (c) suspense accounts, (d)(i) Asset Taxes allocable to Buyer
pursuant to Section 9.02 taking into account, and without duplication of, such
Asset Taxes effectively borne by Buyer pursuant to Section 10.02(a)(ii) or
Section 12.02 and (ii) the Transfer Taxes, if any, allocable to Buyer pursuant
to Section 9.01, (e) the condition (including, without limitation, environmental
condition) of the Subject Interests regardless of whether such condition arose
before or after the Effective Time, (f) obligations to properly plug and abandon
or re-plug or re-abandon or remove wells, flowlines, gathering lines or other
facilities, equipment or other personal property or fixtures comprising part of
the Assets, (g) obligations to restore the surface of the Subject Interests and
obligations to remediate or bring the Subject Interests into compliance with
applicable Environmental Laws (including conducting any remediation activities
that may be required on or otherwise in connection with activities on the
Subject Interests) regardless of whether such obligations or conditions or event
giving rise to such obligations arose, occurred or accrued before or after the
Effective Time and (h) any other duty, obligation, event, condition or liability
assumed by Buyer under the terms of this Agreement (collectively, the “Assumed
Obligations”). Buyer’s obligations under this Section 14.02 shall survive the
Closing without time limitation.

 

Section 14.03    Buyer’s Indemnification.    Provided that the Closing occurs,
except for matters for which Seller has an indemnification obligation hereunder,
Buyer shall release, defend, indemnify and hold harmless Seller, its partners,
and their respective officers, directors, employees, agents, partners,
representatives, members, shareholders, affiliates, subsidiaries, successors and
assigns (collectively, the “Seller Indemnitees”) from and against any and all
claims, damages, liabilities, losses, causes of action, costs and expenses
(including, without limitation, those involving theories of negligence or strict
liability and including court costs and attorneys’ fees) (collectively, the
“Losses”) to the extent resulting from or arising out of, (a) the Assumed
Obligations, (b) any breach by Buyer of any of Buyer’s representations and
warranties contained in Article VI or (c) any breach by Buyer of its covenants
hereunder, REGARDLESS OF WHETHER CAUSED OR CONTRIBUTED TO BY THE SOLE, JOINT,
COMPARATIVE OR CONCURRENT NEGLIGENCE OR STRICT LIABILITY OF ANY OF THE SELLER
INDEMNITEES. Buyer’s indemnification obligation under Section 14.03(b) and
Section 14.03(c) (other than as applicable to breaches of Buyer under Sections
3.05(b), 3.08, 4.04(b), Article IX, 10.02, 10.03, 10.05(a), 12.02, Article XII,
Article XVI, and Article XVII only) shall apply only if Seller has provided
Buyer with written notice claiming indemnification under those provisions within
twelve (12) months following Closing and (2) shall only apply after a deductible
percentage of two percent (2%) of the Purchase Price, and then only to the
extent of the excess of the claims above the two percent (2%) deductible of the
Purchase Price and (3) shall never exceed a maximum aggregate sum of fifteen
percent (15%) of the Purchase Price, inclusive of attorneys’ fees and all other
expenses of litigation.

 

34

 

 

Section 14.04    Seller’s Indemnification.    Provided that the Closing occurs,
Seller shall release, defend, indemnify and hold harmless Buyer, its partners,
and their respective officers, directors, employees, agents, partners,
representatives, members, shareholders, affiliates, subsidiaries, successors and
assigns (collectively, the “Buyer Indemnitees”) from and against any and all
Losses to the extent resulting from or arising out of (a) the Retained
Obligations, (b) any breach by Seller of any of Seller’s representations and
warranties contained in Article V or (c) any breach by Seller of its covenants
hereunder, REGARDLESS OF WHETHER CAUSED OR CONTRIBUTED TO BY THE SOLE, JOINT,
COMPARATIVE OR CONCURRENT NEGLIGENCE OR STRICT LIABILITY OF ANY OF THE BUYER
INDEMNITEES. Notwithstanding anything to the contrary contained herein, Seller’s
indemnification obligation under Section 14.04(a) (other than with respect to
the Specified Retained Obligations), Section 14.04(b) and Section 14.04(c)
(other than as applicable to breaches of Seller under Sections 3.05(b), 3.08,
4.04(b), Article IX, 10.02, 10.03, 10.05(a), 12.02, Article XII, Article XVI,
and Article XVII only) (1) shall only apply if Buyer has provided Seller with
written notice claiming indemnification within twelve (12) months of the Closing
and (2) shall only apply after a deductible percentage of two percent (2%) of
the Purchase Price, and then only to the extent of the excess of the claims
above the two percent (2%) deductible of the Purchase Price and (3) shall never
exceed a maximum aggregate sum of fifteen percent (15%) of the Purchase Price,
inclusive of attorneys’ fees and all other expenses of litigation.

 

Section 14.05    Notices and Defense of Indemnified Matters.    Each Party shall
promptly notify the other Party of any matter of which it becomes aware and for
which it is entitled to indemnification from the other Party under this
Agreement; provided that the delay or failure of any Party to so notify the
indemnified Party shall only reduce the indemnified Party’s claim to the extent
such claim was prejudiced as a result of such delay or failure. The indemnifying
Party shall be obligated to defend, at the indemnifying Party’s sole expense,
any litigation or other administrative or adversarial proceeding against the
indemnified Party relating to any matter for which the indemnifying Party has
agreed to indemnify and hold the indemnified Party harmless under this
Agreement; provided that the indemnified Party shall not enter into any
settlement without the indemnified Party’s consent, not to be unreasonably
withheld or delayed. However, the indemnified Party shall have the right to
participate with the indemnifying Party in the defense of any such matter at its
own expense.

 

Section 14.06     Exclusive Remedies. The Parties acknowledge and agree that,
following Closing, the remedies set forth in this Article XIV for each Party, as
limited above in this Article XIV, shall be the exclusive remedies of such Party
for any claimed breaches by the other Party of its representations, warranties,
and covenants under this Agreement.

 

35

 

 

Article XV
Limitations on Representations and Warranties

 

Section 15.08    Disclaimers of Representations and Warranties.    The express
representations and warranties of Seller contained in this Agreement are
exclusive and are in lieu of all other representations and warranties, express,
implied or statutory. except for the express representations of seller in this
agreement AND THE ASSIGNMENT, BUYER ACKNOWLEDGES THAT SELLER HAS NOT MADE, AND
SELLER HEREBY EXPRESSLY DISCLAIMS AND NEGATES, AND BUYER HEREBY EXPRESSLY
WAIVES, ANY REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, AT COMMON LAW, BY
STATUTE OR OTHERWISE RELATING TO (A) PRODUCTION RATES, RECOMPLETION
OPPORTUNITIES, DECLINE RATES, GAS BALANCING INFORMATION OR THE QUALITY, QUANTITY
OR VOLUME OF THE RESERVES OF HYDROCARBONS, IF ANY, ATTRIBUTABLE TO THE ASSETS,
(B) THE ACCURACY, COMPLETENESS OR MATERIALITY OF ANY INFORMATION, DATA OR OTHER
MATERIALS (WRITTEN OR ORAL) NOW, HERETOFORE OR HEREAFTER FURNISHED TO BUYER BY
OR ON BEHALF OF SELLER AND (C) THE ENVIRONMENTAL CONDITION OF THE ASSETS. except
for the express WARRANTIES of seller in this agreement and the assignment,
SELLER EXPRESSLY DISCLAIMS AND NEGATES, AND BUYER HEREBY WAIVES, AS TO PERSONAL
PROPERTY, EQUIPMENT, INVENTORY, MACHINERY AND FIXTURES CONSTITUTING A PART OF
THE ASSETS (I) ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (II) ANY
IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (III) ANY
IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS,
(IV) ANY RIGHTS OF PURCHASERS UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION OR RETURN OF THE PURCHASE PRICE, (V) ANY IMPLIED OR EXPRESS
WARRANTY OF FREEDOM FROM DEFECTS, WHETHER KNOWN OR UNKNOWN, (VI) ANY AND ALL
IMPLIED WARRANTIES EXISTING UNDER APPLICABLE LAW AND (VII) ANY IMPLIED OR
EXPRESS WARRANTY REGARDING ENVIRONMENTAL LAWS, THE RELEASE OF MATERIALS INTO THE
ENVIRONMENT, OR PROTECTION OF THE ENVIRONMENT OR HEALTH, IT BEING THE EXPRESS
INTENTION OF BUYER AND SELLER THAT, EXCEPT AS PROVIDED IN THIS AGREEMENT AND THE
ASSIGNMENT, THE PERSONAL PROPERTY, EQUIPMENT, INVENTORY, MACHINERY AND FIXTURES
INCLUDED IN THE ASSETS SHALL BE CONVEYED TO BUYER, AND BUYER SHALL ACCEPT SAME,
AS IS, WHERE IS, WITH ALL FAULTS AND IN THEIR PRESENT CONDITION AND STATE OF
REPAIR AND BUYER REPRESENTS TO SELLER THAT BUYER WILL MAKE OR CAUSE TO BE MADE
SUCH INSPECTIONS WITH RESPECT TO SUCH PERSONAL PROPERTY, EQUIPMENT, INVENTORY,
MACHINERY AND FIXTURES AS BUYER DEEMS APPROPRIATE. SELLER AND BUYER AGREE THAT,
TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE EFFECTIVE, THE DISCLAIMERS OF
CERTAIN WARRANTIES CONTAINED IN THIS SECTION ARE “CONSPICUOUS” DISCLAIMERS FOR
THE PURPOSES OF ANY APPLICABLE LAW, RULE OR ORDER.

 

36

 

 

Section 15.10    Independent Investigation.    Buyer represents and acknowledges
that it is knowledgeable of the oil and gas business and of the usual and
customary practices of producers such as Seller and that it has had (or will
have prior to the Closing) access to the Assets, the officers and employees of
Seller, and the books, records and files of Seller relating to the Assets, and
in making the decision to enter into this Agreement and consummate the
transactions contemplated hereby, Buyer will rely solely on the basis of its own
independent due diligence investigation of the Assets and upon the
representations and warranties made in Article V, and not on any other
representations or warranties of Seller or any other person or entity.

 

Section 15.03    Survival.    Except as specifically provided otherwise
elsewhere in this Agreement, the representations, warranties and covenants of
Buyer and Seller under this Agreement shall survive for a period of twelve (12)
months from the Closing. Notwithstanding anything to the contrary herein, (a)
Buyer’s obligation to indemnify under Section 14.03(a) shall survive the Closing
without time limitation, (b) Seller’s obligation to indemnify under Section
14.04(a) with respect to the Specified Retained Obligations only shall survive
the Closing and terminate upon the statute of limitations applicable thereto,
(c) the provisions of Article XV, Article XVI, and Article XVII shall survive
without time limitation, and (d) the other covenants contained herein that by
their terms are to be performed after the Closing shall survive the Closing on
the terms thereof.

 

Article XVI
Dispute Resolution

 

Section 16.01    General.    Any and all claims, disputes, controversies or
other matters in question arising out of or relating to title issues,
environmental issues, or calculation of the Statement or revisions thereto (all
of which are referred to herein as “Disputes” which term shall not include any
other disputes, claims, controversies or other matters in question arising under
this Agreement) shall be resolved in the manner prescribed by this Article XVI.

 

Section 16.02    Senior Management.    If a Dispute occurs that the senior
representatives of the Parties responsible for the transaction contemplated by
this Agreement have been unable to settle or agree upon within a period of
fifteen (15) calendar days after such Dispute arose, Seller shall nominate and
commit one of its senior officers, and Buyer shall nominate and commit one of
its senior officers, to meet at a mutually agreed time and place not later than
thirty (30) calendar days after the Dispute has arisen to attempt to resolve
same. If such senior management have been unable to resolve such Dispute within
a period of fifteen (15) calendar days after such meeting, or if such meeting
has not occurred within forty-five (45) calendar days following such Dispute
arising, then either Party shall have the right, by written notice to the other,
to resolve the Dispute through the relevant Independent Expert pursuant to
Section 16.03.

 

Section 16.03   Dispute by Independent Expert.

 

(a)Each Party shall have the right to submit Disputes regarding title issues,
environmental issues, or calculation of the Statement, the Final Statement or
revisions thereto, to an independent expert appointed in accordance with this
Section 16.03 (each, an “Independent Expert”), who shall serve as sole
arbitrator. The Independent Expert shall be appointed by mutual agreement of the
Parties from among candidates with experience and expertise in the area that is
the subject of such Dispute, and failing such agreement, such Independent Expert
for such Dispute shall be selected by the Chief Judge of the United States
District Court for the Southern District of Texas.

 

37

 

 

(b)Disputes to be resolved by an Independent Expert shall be resolved in
accordance with mutually agreed procedures and rules and failing such agreement,
in accordance with the rules and procedures of the Texas Arbitration Act and the
Rules of the American Arbitration Association to the extent such Rules do not
conflict with such Texas Arbitration Act or the provisions of this Agreement.
The Independent Expert shall be instructed by the Parties to resolve such
Dispute as soon as reasonably practicable in light of the circumstances. The
decision and award of the Independent Expert shall be binding upon the Parties
as an award under the Federal Arbitration Act and final and nonappealable to the
maximum extent permitted by law, and judgment thereon may be entered in a court
of competent jurisdiction and enforced by any Party as a final judgment of such
court.

 

(c)The charges and expenses of the arbitration (including, without limitation,
the Independent Expert) shall be shared equally by Seller and Buyer.

 

(d)Any arbitration hearing held pursuant to Section 16.03 shall be held in
Midland, Texas.

 

Section 16.04   Limitation on Arbitration.    ALL OTHER DISAGREEMENTS,
DIFFERENCES, OR DISPUTES ARISING BETWEEN SELLER AND BUYER UNDER THE TERMS OF
THIS AGREEMENT (AND NOT COVERED BY SECTION 16.03) SHALL NOT BE SUBJECT TO
ARBITRATION AND SHALL BE DETERMINED BY A COURT OF COMPETENT JURISDICTION, UNLESS
THE PARTIES OTHERWISE MUTUALLY AGREE.

 

Article XVII
Miscellaneous

 

Section 17.01    Names.    As soon as reasonably possible after the Closing, but
in no event later than sixty (60) calendar days after the Closing, Buyer shall
remove the names of Seller and its affiliates, and all variations thereof, from
all of the Assets and make the requisite filings with, and provide the requisite
notices to, the appropriate federal, state or local agencies to place the title
or other indicia of ownership, including operation of the Assets, in a name
other than the name of Seller or any of its affiliates, or any variations
thereof.

 

Section 17.02    Expenses.    Except as otherwise expressly set forth in this
Agreement, each Party shall be solely responsible for all expenses, including
due diligence expenses, incurred by it in connection with this transaction, and
neither Party shall be entitled to any reimbursement for such expenses from the
other Party.

 

38

 

 

Section 17.03    Document Retention.    As used in this Section 17.03, the term
“Documents” shall mean all files, documents, books, records and other data
delivered to Buyer by Seller pursuant to the provisions of this Agreement (other
than those that Seller has retained either the original or a copy of),
including, but not limited to: financial and tax accounting records; land, title
and division of interest files; contracts; engineering and well files; and books
and records related to the operation of the Assets prior to the Closing Date.
Prior to the Closing, Seller or its representatives shall have the right to make
and retain copies of the Documents at its or their expense.

 

Section 17.04    Entire Agreement.    This Agreement, the documents to be
executed hereunder, and the exhibits attached hereto constitute the entire
agreement between the Parties pertaining to the subject matter hereof and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties pertaining to the subject matter hereof.
No supplement, amendment, alteration, modification or waiver of this Agreement
shall be binding unless executed in writing by the Parties and specifically
referencing this Agreement.

 

Section 17.05    Waiver.    No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided.

 

Section 17.06    Publicity.    Neither Seller nor Buyer will issue any public
announcement or press release concerning this transaction without the written
consent of the other Party (except as required by law and in such case with
prior written agreement between the Parties on the wording of the announcement
or press release).

 

Section 17.07    Construction.    The captions in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement. The Parties
acknowledge that they have participated jointly in the negotiation and drafting
of this Agreement and as such the Parties agree that if an ambiguity or question
of intent or interpretation arises hereunder, this Agreement shall not be
construed more strictly against one Party than another on the grounds of
authorship.

 

Section 17.08    No Third Party Beneficiaries.    Except as provided in Sections
14.03 and 14.04, nothing in this Agreement shall provide any benefit to any
Third Party or entitle any Third Party to any claim, cause of action, remedy or
right of any kind, it being the intent of the Parties that this Agreement shall
otherwise not be construed as a Third Party beneficiary contract.

 

Section 17.09    Assignment.    No Party may assign or delegate any of its
rights or duties hereunder without the prior written consent of the other Party,
and any such assignment shall be void. Except as otherwise provided herein, this
Agreement shall be binding upon and inure to the benefit of the Parties hereto
and their respective permitted successors, assigns and legal representatives.

 

Section 17.10    Governing Law.    This Agreement, other documents delivered
pursuant hereto and the legal relations between the Parties shall be governed
and construed in accordance with the laws of the State of Texas, without giving
effect to principles of conflicts of laws that would result in the application
of the laws of another jurisdiction.

 

39

 

 

Section 17.11    Notices.    Any notice, communication, request, instruction or
other document required or permitted hereunder shall be given in writing and
delivered in person or sent by U.S. Mail postage prepaid, return receipt
requested, nationally recognized, receipt overnight courier, email or facsimile
to the addresses of Seller and Buyer set forth below. Any such notice shall be
effective only upon receipt.

 

Seller:

Element Petroleum, LP

110 W. Louisiana Ave., Suite 405

Midland, Texas 79701

Attn: Todd Gibson

Phone: 432-686-7707, ext. 218

Fax: 432-686-7732

Email: tgibson@elementpetro.com

 

With copy to:

 

Element Petroleum GP, LLC

c/o ArcLight Capital Partners, LLC

200 Clarendon Street, 55th Floor

Boston, MA 02117

Attn: General Counsel

Fax: (617) 867-4698

 

Buyer:

Greg Brown

c/o BreitBurn Management Company, LLC

515 S. Flower Street, Ste. 4800

Los Angeles, CA 90071

Fax: (213) 225-5916

  

Either Party may, by written notice so delivered to the other Party, change its
address for notice purposes hereunder.

 

Section 17.12    Severability.    If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect and the Parties shall negotiate in
good faith to modify this Agreement so as to effect their original intent as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

 

Section 17.13    Time of the Essence.    Time shall be of the essence with
respect to all time periods and notice periods set forth in this Agreement.

 

40

 

 

Section 17.14    Counterpart Execution.    This Agreement may be executed in any
number of counterparts, and each counterpart hereof shall be effective as to
each party that executes the same whether or not all of such parties execute the
same counterpart. If counterparts of this Agreement are executed, the signature
pages from various counterparts may be combined into one composite instrument
for all purposes. All counterparts together shall constitute only one Agreement,
but each counterpart shall be considered an original. Any counterpart submitted
or transmitted via facsimile or email shall have the same force and effect as an
original manually executed counterpart.

 

Section 17.15    Jury Trial Waiver.    SELLER AND BUYER HEREBY EXPRESSLY AND
KNOWINGLY WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY OF ANY AND ALL CLAIMS AND
CAUSES OF ACTION ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT, INCLUDING,
WITHOUT LIMITATION, ANY AND ALL CLAIMS AND CAUSES OF ACTION IN ANY WAY BASED
UPON OR RELATING TO THE NEGOTIATION, FORMATION, CONSTRUCTION, INTERPRETATION,
ENFORCEABILITY, PERFORMANCE, AND/OR BREACH OF THIS AGREEMENT.

 

Section 17.16    Financial Statements.

 

(a)Seller acknowledges that full carve out audited financial statements are not
available for the subject properties and that full carve out financial
statements are impracticable for Seller to prepare. Seller will deliver a letter
to Buyer at closing stating that full carve out audited financial statements are
not available and are impracticable for Seller to prepare. Seller will prepare
statements of revenues and direct operating expenses and supplemental reserve
disclosures including proved reserve tables and the standardized measure of
discounted cash flows as required by the Securities Exchange Commission (“SEC”)
by Buyer pursuant to the Securities Act of 1933, as amended (the “Securities
Act”), or the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
and that such statements of revenues and direct operating expenses will be
audited so that they comply with the requirements of a Registration Statement,
report or other filing under the Securities Act and the rules set forth in
Regulation S-X. Within sixty-five (65) calendar days of the execution of this
agreement Seller will prepare, at Buyer’s expense, audited statements of
revenues and direct operating expenses applicable to the Assets for the calendar
year 2011, along with quarterly stub periods for the calendar years of 2011 and
2012 and any other financial information necessary to comply with the
requirements of a Registration Statement of Form S-1 under the Securities Act
and the rules set forth in Regulation S-X (the “Financial Statements”).

 

41

 

 

(b)Seller agrees to consent to the inclusion or incorporation by reference of
the statements of revenues and direct operating expenses and all supplemental
information therein in any registration statement, report, or other document of
Buyer to be filed with the SEC upon receipt of written notice from Buyer’s
counsel that the statements of revenues and direct operating expenses and all
supplemental information therein are required to be included or incorporated by
reference to satisfy any rule or regulation of the SEC or to satisfy relevant
financial disclosure obligations under the Securities Act or the Exchange Act.
Upon request of Buyer, Seller agrees to request the external audit firm that
audits the statements of revenues and direct operating expenses (the “Audit
Firm”) to consent to the inclusion or incorporation by reference of its audit
opinion with respect to the audited statements of revenues and direct operating
expenses in any such registration statement, report or other document. Seller
shall (i) provide Buyer and Buyer’s independent accountants with access to
management by Seller to Seller’s independent accountants to the extent
applicable to the Assets and (ii) authorize Seller’s Audit Firm to provide such
Audit Firm’s consent to the incorporation of the audited statements of revenues
and direct operating expenses by reference to satisfy any rule or regulation of
the SEC or to satisfy relevant financial disclosure obligations under the
Securities Act or the Exchange Act.

 

THIS SPACE INTENTIONALLY LEFT BLANK/

SIGNATURES ON FOLLOWING PAGE

 

42

 

 

IN WITNESS WHEREOF, Seller and Buyer have executed and delivered this Agreement
as of the date first set forth above.

 

  SELLER:           ELEMENT PETROLEUM, LP           BY:   ELEMENT PETROLEUM GP,
LLC, its General Partner         By: /s/ Daniel R. Revers    
Name:  Daniel R. Revers   Title:    President         BUYER:           BREITBURN
OPERATING L.P.         BY:  BREITBURN OPERATING GP, LLC, its General Partner    
    By: /s/ Randall H. Breitenbach     Name:  Randall H. Breitenbach  
Title:    President

  



43

